 

Exhibit 10.2

 

AXOGEN, INC.

2019 LONG-TERM INCENTIVE PLAN

 

 



 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

1.

History; Effective Date


1

2.

Purposes of the Plan


1

3.

Terminology


1

4.

Administration


1

 

(a)

Administration of the Plan


1

 

(b)

Powers of the Administrator


1

 

(c)

Delegation of Administrative Authority


2

 

(d)

Non-Uniform Determinations


3

 

(e)

Limited Liability; Advisors


3

 

(f)

Indemnification


3

 

(g)

Effect of Administrator’s Decision


3

5.

Shares Issuable Pursuant to Awards


3

 

(a)

Initial Share Pool


3

 

(b)

Adjustments to Share Pool


3

 

(c)

Subject to adjustment as provided in Section 10 of the Plan:


4

 

(d)

Non-Employee Director Award Limit


4

 

(e)

ISO Limit


5

 

(f)

Source of Shares


5

6.

Participation


5

7.

Awards


5

 

(a)

Awards, In General


5

 

(b)

Vesting Restrictions


5

 

(c)

Stock Options


5

 

(d)

Limitation on Reload Options


6

 

(e)

Stock Appreciation Rights


6

 

(f)

Repricing


7

 

(g)

Stock Awards


7

 

(h)

Stock Units


8

 

(i)

Performance Shares and Performance Units


8

 

(j)

Other Stock-Based Awards


9

 

(k)

Awards to Participants Outside the United States


9

 

(l)

Limitation on Dividend Reinvestment and Dividend Equivalents


10

 

 



-i-



TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

8.

Withholding of Taxes


10

9.

Transferability of Awards


10

10.

Adjustments for Corporate Transactions and Other Events


11

 

(a)

Mandatory Adjustments


11

 

(b)

Discretionary Adjustments


11

 

(c)

Adjustments to Performance Goals


11

 

(d)

Statutory Requirements Affecting Adjustments


11

 

(e)

Dissolution or Liquidation


12

11.

Change in Control Provisions


12

 

(a)

Termination of Awards


12

 

(b)

Continuation, Assumption or Substitution of Awards


13

 

(c)

Other Permitted Actions


13

 

(d)

Section 409A Savings Clause


13

12.

Substitution of Awards in Mergers and Acquisitions


13

13.

Compliance with Securities Laws; Listing and Registration


13

14.

Section 409A Compliance


14

15.

Plan Duration; Amendment and Discontinuance


14

 

(a)

Plan Duration


14

 

(b)

Amendment and Discontinuance of the Plan


15

 

(c)

Amendment of Awards


15

16.

General Provisions


15

 

(a)

Non-Guarantee of Employment or Service


15

 

(b)

No Trust or Fund Created


15

 

(c)

Status of Awards


15

 

(d)

Subsidiary Employees


16

 

(e)

Governing Law and Interpretation


16

 

(f)

Use of English Language


16

 

(g)

Recovery of Amounts Paid


16

17.

Glossary


16

 

 



-ii-



 

1.          History; Effective Date.

AXOGEN, INC., a Minnesota corporation, (“Axogen”), has established the AXOGEN,
INC. 2019 LONG-TERM INCENTIVE PLAN, as set forth herein, and as the same may be
amended from time to time (the “Plan”).  The Plan was adopted by the Board of
Directors of Axogen (the “Board”) on May 20, 2019.  The Plan shall become and is
effective as of the date that it is approved by the stockholders of Axogen (the
“Effective Date”). No awards will be made under the Axogen, Inc. 2010 Stock
Incentive Plan (Amended and Restated as of April 5, 2017) (the “Prior Plan”) on
or after the Effective Date.

2.          Purposes of the Plan.

The Plan is designed to:

(a)         promote the long-term financial interests and growth of Axogen and
its Subsidiaries (together, the “Company”) by attracting and retaining
management and other personnel and key service providers with the training,
experience and ability to enable them to make a substantial contribution to the
success of the Company’s business;

(b)         motivate management personnel by means of growth-related incentives
to achieve long-range goals; and

(c)         further the alignment of interests of Participants with those of the
stockholders of Axogen through opportunities for increased stock or stock-based
ownership in Axogen.

Toward these objectives, the Administrator may grant stock options, stock
appreciation rights, stock awards, stock units, performance shares, performance
units, and other stock-based awards to eligible individuals on the terms and
subject to the conditions set forth in the Plan.

3.          Terminology.

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.

4.          Administration.

(a)         Administration of the Plan.  The Plan shall be administered by the
Administrator.

(b)         Powers of the Administrator.  The Administrator shall, except as
otherwise provided under the Plan, have plenary authority, in its sole and
absolute discretion, to grant Awards pursuant to the terms of the Plan to
Eligible Individuals and to take all other actions necessary or desirable to
carry out the purpose and intent of the Plan.  Among other things, the
Administrator shall have the authority, in its sole and absolute discretion,
subject to the terms and conditions of the Plan to:

(i)          determine the Eligible Individuals to whom, and the time or times
at which, Awards shall be granted;

(ii)         determine the types of Awards to be granted any Eligible
Individual;

(iii)         determine the number of shares of Common Stock to be covered by or
used for reference purposes for each Award or the value to be transferred
pursuant to any Award;

(iv)        determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (A) the purchase price of any shares of Common
Stock, (B) the method of payment for shares purchased





-1-



 

pursuant to any Award, (C) the method for satisfying any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Common Stock, (D) the timing, terms and conditions of the
exercisability, vesting or payout of any Award or any shares acquired pursuant
thereto, (E) the Performance Goals applicable to any Award and the extent to
which such Performance Goals have been attained, (F) the time of the expiration
of any Award, (G) the effect of the Participant’s Termination of Service on any
of the foregoing, and (H) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto as the Administrator
shall consider to be appropriate and not inconsistent with the terms of the
Plan;

(v)         subject to Sections 7(e), 10(c) and 15, modify, amend or adjust the
terms and conditions of any Award;

(vi)        accelerate or otherwise change the time at or during which an Award
may be exercised or becomes payable and waive or accelerate the lapse, in whole
or in part, of any restriction, condition or risk of forfeiture with respect to
such Award; provided,  however, that, except in connection with death,
disability or a Change in Control, no such change, waiver or acceleration shall
be made to any Award that is considered “deferred compensation” within the
meaning of Section 409A of the Code if the effect of such action is inconsistent
with Section 409A of the Code;

(vii)        determine whether an Award will be paid or settled in cash, shares
of Common Stock, or in any combination thereof and whether, to what extent and
under what circumstances cash or shares of Common Stock payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant;

(viii)       for any purpose, including but not limited to, qualifying for
preferred or beneficial tax treatment, accommodating the customs or
administrative challenges or otherwise complying with the tax, accounting or
regulatory requirements of one or more jurisdictions, adopt, amend, modify,
administer or terminate sub-plans, appendices, special provisions or supplements
applicable to Awards regulated by the laws of a particular jurisdiction, which
sub-plans, appendices, supplements and special provisions may take precedence
over other provisions of the Plan, and prescribe, amend and rescind rules and
regulations relating to such sub-plans, supplements and special provisions;

(ix)        establish any “blackout” period, during which transactions affecting
Awards may not be effectuated, that the Administrator in its sole discretion
deems necessary or advisable;

(x)         determine the Fair Market Value of shares of Common Stock or other
property for any purpose under the Plan or any Award;

(xi)        administer, construe and interpret the Plan, Award Agreements and
all other documents relevant to the Plan and Awards issued thereunder, and
decide all other matters to be determined in connection with an Award;

(xii)        establish, amend, rescind and interpret such administrative rules,
regulations, agreements, guidelines, instruments and practices for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable;

(xiii)       correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent the Administrator shall consider it desirable to carry it into
effect; and

(xiv)       otherwise administer the Plan and all Awards granted under the Plan.

(c)         Delegation of Administrative Authority.  The Administrator may
designate officers or employees of the Company to assist the Administrator in
the administration of the Plan and, to the extent permitted by applicable law
and stock exchange rules, the Administrator may delegate to officers or other





-2-



 

employees of the Company the Administrator’s duties and powers under the Plan,
subject to such conditions and limitations as the Administrator shall prescribe,
including without limitation the authority to execute agreements or other
documents on behalf of the Administrator; provided, however, that such
delegation of authority shall not extend to the granting of, or exercise of
discretion with respect to, Awards to Eligible Individuals who are officers
under Section 16 of the Exchange Act.

(d)         Non-Uniform Determinations.  The Administrator’s determinations
under the Plan (including without limitation, determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Award Agreements evidencing such Awards, and
the ramifications of a Change in Control upon outstanding Awards) need not be
uniform and may be made by the Administrator selectively among Awards or persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.

(e)         Limited Liability; Advisors.  To the maximum extent permitted by
law, no member of the Administrator shall be liable for any action taken or
decision made in good faith relating to the Plan or any Award thereunder.  The
Administrator may employ counsel, consultants, accountants, appraisers, brokers
or other persons.  The Administrator, Axogen, and the officers and directors of
Axogen shall be entitled to rely upon the advice, opinions or valuations of any
such persons.

(f)          Indemnification.  To the maximum extent permitted by law, by
Axogen’s charter and by‑laws, and by any directors’ and officers’ liability
insurance coverage which may be in effect from time to time, the members of the
Administrator and any agent or delegate of the Administrator who is a director,
officer or employee of Axogen or an Affiliate shall be indemnified by Axogen
against any and all liabilities and expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan.

(g)         Effect of Administrator’s Decision.  All actions taken and
determinations made by the Administrator on all matters relating to the Plan or
any Award pursuant to the powers vested in it hereunder shall be in the
Administrator’s sole and absolute discretion, unless in contravention of any
express term of the Plan, including, without limitation, any determination
involving the appropriateness or equitableness of any action.  All
determinations made by the Administrator shall be conclusive, final and binding
on all parties concerned, including Axogen, its stockholders, any Participants
and any other employee, consultant, or director of Axogen and its Affiliates,
and their respective successors in interest.  No member of the Administrator,
nor any director, officer, employee or representative of Axogen shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or Awards.

5.          Shares Issuable Pursuant to Awards.

(a)         Initial Share Pool.  As of the Effective Date, the number of shares
of Common Stock issuable pursuant to Awards that may be granted under the Plan
(the “Share Pool”) shall be: (i) 3,000,000 shares plus (ii) the number of
unallocated shares of Common Stock available for issuance as of the Effective
Date under the Prior Plan that are not then subject to outstanding Awards.

(b)         Adjustments to Share Pool.  On and after the Effective Date, the
Share Pool shall be adjusted, in addition to any adjustments to be made pursuant
to Section 10 of the Plan, as follows:

(i)          The Share Pool shall be reduced, on the date of grant, by one share
for each share of Common Stock made subject to an Award granted under the Plan;

(ii)         The Share Pool shall be increased, on the relevant date, by the
number of unissued shares of Common Stock underlying or used as a reference
measure for any Award granted under this Plan or the Prior Plan that is
cancelled, forfeited, expired, terminated, unearned or settled in cash, in any
such case without the issuance of shares;





-3-



 

(iii)         The Share Pool shall be increased, on the forfeiture date, by the
number of shares of Common Stock that are forfeited back to Axogen after
issuance due to a failure to meet an Award contingency or condition with respect
to any Award or portion of an Award granted under this Plan or the Prior Plan;

For the avoidance of doubt, the Share Pool shall not be increased by (A) shares
of Common Stock used as a reference measure for any Award granted under this
Plan that are not issued upon settlement of such Award due to a net settlement,
(B) shares of Common Stock withheld by or surrendered (either actually or
through attestation) to Axogen in payment of the exercise price of any Award,
(C) shares of Common Stock withheld by or surrendered (either actually or
through attestation) to Axogen in payment of the Tax Withholding Obligation that
arises in connection with any Award, or (D) shares of Common Stock have been
reacquired by the Company in the open market using the proceeds of amounts
received upon the exercise of stock options.

(c)         Subject to adjustment as provided in Section 10 of the Plan:

(i)          the maximum number of shares of Common Stock that may be made
subject to Awards granted under the Plan during a calendar year to any one
person in the form of stock options or stock appreciation rights is, in the
aggregate, 1,000,000 shares;

(ii)         the maximum number of shares of Common Stock that may be made
subject to Awards granted under the Plan during a calendar year to any one
person in the form of Performance Awards is, in the aggregate, 1,000,000 shares,
and

(iii)         in connection with Awards granted under the Plan during a calendar
year to any one person in the form of Performance Shares, the maximum cash
amount payable thereunder is the amount equal to the number of shares made
subject to the Award, as limited by Section 5(c)(ii), multiplied by the Fair
Market Value as determined as of the payment date; and

(iv)        in connection with Awards granted under the Plan during a calendar
year to any one person in the form of Performance Units, the maximum cash amount
payable under such Performance Units is $1,000,000;

provided, however, that each of the limitations set forth above in clauses (i),
(ii) and (iii) of this Section 5(c) shall be multiplied by two when applied to
Awards granted to any individual during the calendar year in which such
individual first commences service with Axogen or a Subsidiary; and provided,
further, that the limitations set forth above in clauses (ii) and (iii) of this
Section 5(c) shall be multiplied by the number of calendar years over which the
applicable Performance Period spans (in whole or in part), if the Performance
Period is longer than 12 months’ duration, when applied to Performance
Awards.  If an Award is terminated, surrendered or canceled in the same year in
which it was granted, such Award nevertheless will continue to be counted
against the limitations set forth above in this Section 5(c) for the calendar
year in which it was granted.

(d)         Non-Employee Director Award Limit. In addition, the Administrator
may establish compensation for Non-Employee Directors from time to time, subject
to the limitations in the Plan. The Administrator will from time to time
determine the terms, conditions and amounts of all such Non-Employee Director
compensation in its discretion and pursuant to the exercise of its business
judgment, taking into account such factors, circumstances and considerations as
it shall deem relevant from time to time, provided that the sum of any cash
compensation and the grant date fair value of Awards (as determined in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor thereto) granted under the Plan to a
Non-Employee Director as compensation for services as a Non-Employee Director
during any calendar year of the Company may not exceed $750,000 for an annual
grant, provided however, in a Non-Employee Director’s first year of service
compensation for services may not exceed $1,000,000 (such limits, the “Director
Limits”). The Administrator may make exceptions to this limit for individual
Non-Employee directors in extraordinary circumstances, as the Administrator may
determine in its discretion, provided that the Non-Employee Director receiving
such additional compensation may not participate in the decision to award such
compensation or in other compensation decisions involving Non-Employee Director.





-4-



 

(e)         ISO Limit.  Subject to adjustment pursuant to Section 10 of the
Plan, the maximum number of shares of Common Stock that may be issued pursuant
to stock options granted under the Plan that are intended to qualify as
Incentive Stock Options within the meaning of Section 422 of the Code shall be
equal to 2,500,000.

(f)          Source of Shares.  The shares of Common Stock with respect to which
Awards may be made under the Plan shall be shares authorized for issuance under
Axogen’s charter but unissued, or issued and reacquired, including without
limitation shares purchased in the open market or in private transactions.

6.          Participation.

Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time.  The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for Axogen
or a Subsidiary; provided,  however, that such Awards shall not become vested or
exercisable, and no shares shall be issued to such individual, prior to the date
the individual first commences performance of such services.

7.          Awards.

(a)         Awards, In General.  The Administrator, in its sole discretion,
shall establish the terms of all Awards granted under the Plan consistent with
the terms of the Plan.  Awards may be granted individually or in tandem with
other types of Awards, concurrently with or with respect to outstanding
Awards.  All Awards are subject to the terms and conditions provided in the
Award Agreement, which shall be delivered to the Participant receiving such
Award upon, or as promptly as is reasonably practicable following, the grant of
such Award.  Unless otherwise specified by the Administrator, in its sole
discretion, or otherwise provided in the Award Agreement, an Award shall not be
effective unless the Award Agreement is signed or otherwise accepted by Axogen
and the Participant receiving the Award (including by electronic delivery and/or
electronic signature).

(b)         Vesting Restrictions.      Except as provided below and
notwithstanding any provision of the Plan to the contrary, each Award granted
under the Plan shall be subject to a minimum Restriction Period of 12 months
from the date of grant Except as provided below and notwithstanding any
provision of the Plan to the contrary, the Administrator shall not have
discretionary authority to waive the minimum Restriction Period applicable to an
Award, except in the case of death, disability, retirement, or a Change in
Control.  The provisions of this Section 7(b) shall not apply and/or may be
waived, in the Administrator’s discretion, with respect to up to the number of
Awards that is equal to five percent (5%) of the aggregate Share Pool as of the
Effective Date.

(c)         Stock Options.

(i)          Grants.  A stock option means a right to purchase a specified
number of shares of Common Stock from Axogen at a specified price during a
specified period of time.  The Administrator may from time to time grant to
Eligible Individuals Awards of Incentive Stock Options or Nonqualified Options;
provided,  however, that Awards of Incentive Stock Options shall be limited to
employees of Axogen or of any current or hereafter existing “parent corporation”
or “subsidiary corporation,” as defined in Sections 424(e) and 424(f) of the
Code, respectively, of Axogen, and any other Eligible Individuals who are
eligible to receive Incentive Stock Options under the provisions of Section 422
of the Code.  No stock option shall be an Incentive Stock Option unless so
designated by the Administrator at the time of grant or in the applicable Award
Agreement.

(ii)         Exercise.  Stock options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that Awards of stock options may not have a
term in excess of ten years’ duration unless required otherwise by applicable
law.  The exercise price per share subject to a stock option granted under the
Plan shall not be less than the Fair Market Value of one share of Common Stock
on the date of grant of the stock option, except as provided under applicable
law or with respect to stock options that are granted in substitution of similar
types of awards of a company acquired by Axogen or a Subsidiary or with which
Axogen or a Subsidiary combines (whether in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock, or otherwise) to preserve the intrinsic value of such awards.





-5-



 

(iii)         Termination of Service.  Except as provided in the applicable
Award Agreement or otherwise determined by the Administrator, to the extent
stock options are not vested and exercisable, a Participant’s stock options
shall be forfeited upon his or her Termination of Service.

(iv)        Additional Terms and Conditions.  The Administrator may, by way of
the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock options,
provided they are not inconsistent with the Plan.

(d)         (v)         Rights of a Stockholder; Dividends.  Until shares of
Common Stock are issued to the Participant upon the exercise of stock options,
the Participant shall not have any rights of a stockholder of Axogen with
respect to the options or the shares issuable thereunder including dividends or
Dividend Equivalents. Limitation on Reload Options.  The Administrator shall not
grant stock options under this Plan that contain a reload or replenishment
feature pursuant to which a new stock option would be granted automatically upon
receipt of delivery of Common Stock to Axogen in payment of the exercise price
or any tax withholding obligation under any other stock option.

(e)         Stock Appreciation Rights.

(i)          Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of stock appreciation rights.  A stock appreciation right
entitles the Participant to receive, subject to the provisions of the Plan and
the Award Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Award Agreement,
times (ii) the number of shares specified by the stock appreciation right, or
portion thereof, which is exercised.  The base price per share specified in the
Award Agreement shall not be less than the lower of the Fair Market Value on the
date of grant or the exercise price of any tandem stock option to which the
stock appreciation right is related, or with respect to stock appreciation
rights that are granted in substitution of similar types of awards of a company
acquired by Axogen or a Subsidiary or with which Axogen or a Subsidiary combines
(whether in connection with a corporate transaction, such as a merger,
combination, consolidation or acquisition of property or stock, or otherwise)
such base price as is necessary to preserve the intrinsic value of such awards.

(ii)         Exercise.  Stock appreciation rights shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Administrator; provided, however, that stock appreciation rights granted
under the Plan may not have a term in excess of ten years’ duration unless
required otherwise by applicable law.  The applicable Award Agreement shall
specify whether payment by Axogen of the amount receivable upon any exercise of
a stock appreciation right is to be made in cash or shares of Common Stock or a
combination of both, or shall reserve to the Administrator or the Participant
the right to make that determination prior to or upon the exercise of the stock
appreciation right.  If upon the exercise of a stock appreciation right a
Participant is to receive a portion of such payment in shares of Common Stock,
the number of shares shall be determined by dividing such portion by the Fair
Market Value of a share of Common Stock on the exercise date.  No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.

(iii)         Termination of Service.  Except as provided in the applicable
Award Agreement or otherwise determined by the Administrator, to the extent
stock appreciation rights are not vested and exercisable, a Participant’s stock
appreciation rights shall be forfeited upon his or her Termination of Service.

(iv)        Additional Terms and Conditions.  The Administrator may, by way of
the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock appreciation
rights, provided they are not inconsistent with the Plan.

(v)         Rights of a Stockholder; Dividends.  Until shares of Common Stock
are issued to the Participant upon the exercise of stock appreciation rights,
the Participant shall not have any rights of a stockholder of Axogen with
respect to the stock appreciation right or the shares issuable thereunder
including dividends or Dividend Equivalents.





-6-



 

(f)          Repricing.   Notwithstanding anything herein to the contrary,
except in connection with a corporate transaction involving Axogen (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of options and stock
appreciation rights granted under the Plan may not be amended, after the date of
grant, to reduce the exercise price of such options or stock appreciation
rights, nor may outstanding options or stock appreciation rights be canceled in
exchange for (i) cash, (ii) options or stock appreciation rights with an
exercise price or base price that is less than the exercise price or base price
of the original outstanding options or stock appreciation rights, or (iii) other
Awards, unless such action is approved by Axogen’s stockholders.

(g)         Stock Awards.

(i)          Grants.  The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted Common Stock or Restricted Stock
(collectively, “Stock Awards”) on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine.  Stock Awards shall be
evidenced in such manner as the Administrator may deem appropriate, including
via book-entry registration.

(ii)         Vesting.  Restricted Stock shall be subject to such vesting,
restrictions on transferability and other restrictions, if any, and/or risk of
forfeiture as the Administrator may impose at the date of grant or
thereafter.  The Restriction Period to which such vesting, restrictions and/or
risk of forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such installments, or
otherwise, as the Administrator may determine.  Subject to the provisions of the
Plan and the applicable Award Agreement, during the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.

(iii)         Rights of a Stockholder; Dividends.  Except to the extent
restricted under the Award Agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder of Common Stock including, without limitation, the right to vote
Restricted Stock.  Cash dividends declared payable on Common Stock shall be
paid, with respect to outstanding Restricted Stock, either shall be held by
Axogen and made subject to forfeiture at least until achievement of the
applicable time-based vesting condition or Performance Goal related to such
shares of Restricted Stock  and shall be paid in cash or as unrestricted shares
of Common Stock having a Fair Market Value equal to the amount of such dividends
or may be reinvested in additional shares of Restricted Stock as determined by
the Administrator. Stock distributed in connection with a stock split or stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Common Stock or other property has been
distributed.  As soon as is practicable following the date on which restrictions
on any shares of Restricted Stock lapse, Axogen shall deliver to the Participant
the certificates for such shares or shall cause the shares to be registered in
the Participant’s name in book-entry form, in either case with the restrictions
removed, provided that the Participant shall have complied with all conditions
for delivery of such shares contained in the Award Agreement or otherwise
reasonably required by Axogen.

(iv)        Termination of Service.  Except as provided in the applicable Award
Agreement, upon Termination of Service during the applicable Restriction Period,
Restricted Stock and any accrued but unpaid dividends that are at that time
subject to restrictions shall be forfeited; provided that, the Administrator may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Administrator may in other cases waive
in whole or in part the forfeiture of Restricted Stock.

(v)         Additional Terms and Conditions.  The Administrator may, by way of
the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Restricted Stock,
provided they are not inconsistent with the Plan.





-7-



 

(h)         Stock Units.

(i)          Grants.  The Administrator may from time to time grant to Eligible
Individuals Awards of Restricted Stock Units on such terms and conditions, and
for such consideration, including no consideration or such minimum consideration
as may be required by law, as the Administrator shall determine.  Restricted
Stock Units represent a contractual obligation by Axogen to deliver a number of
shares of Common Stock, an amount in cash equal to the Fair Market Value of the
specified number of shares subject to the Award, or a combination of shares of
Common Stock and cash, in accordance with the terms and conditions set forth in
the Plan and any applicable Award Agreement.

(ii)         Vesting and Payment.  Restricted Stock Units shall be subject to
such vesting, risk of forfeiture and/or payment provisions as the Administrator
may impose at the date of grant.  The Restriction Period to which such vesting
and/or risk of forfeiture apply may lapse under such circumstances, including
without limitation upon the attainment of Performance Goals, in such
installments, or otherwise, as the Administrator may determine.  Shares of
Common Stock, cash or a combination of shares of Common Stock and cash, as
applicable, payable in settlement of Restricted Stock Units shall be delivered
to the Participant as soon as administratively practicable, but no later than 30
days, after the date on which payment is due under the terms of the Award
Agreement provided that the Participant shall have complied with all conditions
for delivery of such shares or payment contained in the Award Agreement or
otherwise reasonably required by Axogen, or in accordance with an election of
the Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code.

(iii)         No Rights of a Stockholder; Dividend Equivalents.  Until shares of
Common Stock are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a stockholder of Axogen with respect to
the stock Units or the shares issuable thereunder.  The Administrator may grant
to the Participant the right to receive Dividend Equivalents on stock Units
which shall be accrued and be accrued and made subject to forfeiture at least
until achievement of the applicable time-based vesting condition or Performance
Goal related to such stock Units.

(iv)        Termination of Service.  Upon Termination of Service during the
applicable deferral period or portion thereof to which forfeiture conditions
apply, or upon failure to satisfy any other conditions precedent to the delivery
of shares of Common Stock or cash to which such Restricted Stock Units relate,
all Restricted Stock Units and any accrued but unpaid Dividend Equivalents with
respect to such Restricted Stock Units that are then subject to deferral or
restriction shall be forfeited; provided that, the Administrator may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Stock
Units will be waived in whole or in part in the event of termination resulting
from specified causes, and the Administrator may in other cases waive in whole
or in part the forfeiture of Restricted Stock Units.

(v)         Additional Terms and Conditions.  The Administrator may, by way of
the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock Units, provided
they are not inconsistent with the Plan.

(i)          Performance Shares and Performance Units.

(i)          Grants.  The Administrator may from time to time grant to Eligible
Individuals Awards in the form of Performance Shares and Performance
Units.  Performance Shares, as that term is used in this Plan, shall refer to
shares of Common Stock or Units that are expressed in terms of Common Stock, the
issuance, vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period.  Performance Units, as that term is used in this Plan, shall
refer to dollar-denominated Units valued by reference to designated criteria
established by the Administrator, other than Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period.  The applicable Award Agreement shall specify whether
Performance Shares and Performance Units will be





-8-



 

settled or paid in cash or shares of Common Stock or a combination of both, or
shall reserve to the Administrator or the Participant the right to make that
determination prior to or at the payment or settlement date.

(ii)         Performance Criteria.  The Administrator shall, prior to or at the
time of grant, condition the grant, vesting or payment of, or lapse of
restrictions on, an Award of Performance Shares or Performance Units upon
(A) the attainment of Performance Goals during a Performance Period or (B) the
attainment of Performance Goals and the continued service of the
Participant.  The length of the Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Administrator in the exercise of its absolute
discretion.  Performance Goals may include minimum, maximum and target levels of
performance, with the size of the Award or payout of Performance Shares or
Performance Units or the vesting or lapse of restrictions with respect thereto
based on the level attained.  An Award of Performance Shares or Performance
Units shall be settled as and when the Award vests or at a later time specified
in the Award Agreement or in accordance with an election of the Participant, if
the Administrator so permits, that meets the requirements of Section 409A of the
Code.

(iii)         Additional Terms and Conditions.  The Administrator may, by way of
the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Performance Shares or
Performance Units, provided they are not inconsistent with the Plan.

(iv)        Rights of a Stockholder; Dividends. Until shares of Common Stock are
issued to the Participant in settlement of Performance Units, the Participant
shall not have any rights of a stockholder of Axogen with respect to the
Performance Units or the shares issuable thereunder.  The Administrator may
grant to the Participant the right to receive Dividend Equivalents on stock
Units which shall be held by Axogen and made subject to forfeiture at least
until achievement of the applicable time-based vesting condition related to such
Unit.  Except to the extent restricted under the Award Agreement relating to the
Performance Shares, a Participant granted Performance Shares shall have all of
the rights of a stockholder of Common Stock including, without limitation, the
right to vote Performance Shares.  Dividends declared payable on Performance
Shares shall be held by Axogen and made subject to forfeiture at least until
achievement of the applicable Performance Goal related to such Performance
Shares.  Stock distributed in connection with a stock split or stock dividend,
and other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Performance Shares with
respect to which such Common Stock or other property has been distributed.  As
soon as is practicable following the date on which restrictions on any
Performance Shares lapse, Axogen shall deliver to the Participant the
certificates for such shares or shall cause the shares to be registered in the
Participant’s name in book-entry form, in either case with the restrictions
removed, provided that the Participant shall have complied with all conditions
for delivery of such shares contained in the Award Agreement or otherwise
reasonably required by Axogen.

(j)          Other Stock-Based Awards.  The Administrator may from time to time
grant to Eligible Individuals Awards in the form of Other Stock-Based
Awards.  Dividend Equivalents payable on Other-Stock Based Awards shall be
accrued and made subject to forfeiture at least until achievement of the
applicable time-based and/or Performance Goal related to such Other Stock-Based
Awards.  Any such settlements, and any such crediting of Dividend Equivalents,
may be subject to such conditions, restrictions and contingencies as the
Administrator shall establish.

(k)         Awards to Participants Outside the United States.  The Administrator
may grant Awards to Eligible Individuals who are foreign nationals, who are
located outside the United States or who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
Axogen or a Subsidiary to be subject to) tax, legal or regulatory provisions of
countries or jurisdictions outside the United States, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable in order that any such Award shall
conform to laws, regulations, and customs of the country or jurisdiction in
which the Participant is then resident or primarily employed or to foster and
promote achievement of the purposes of the Plan.





-9-



 

(l)          Limitation on Dividend Reinvestment and Dividend
Equivalents.  Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment, and the payment of shares of Common Stock with
respect to dividends to Participants holding Awards of stock Units, shall only
be permissible if sufficient shares are available under the Share Pool for such
reinvestment or payment (taking into account then outstanding Awards).  In the
event that sufficient shares are not available under the Share Pool for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of stock Units equal in number to the shares of Common Stock that
would have been obtained by such payment or reinvestment, the terms of which
stock Units shall provide for settlement in cash and for Dividend Equivalent
reinvestment in further stock Units on the terms contemplated by this
Section 7(l).

8.          Withholding of Taxes.

Participants and holders of Awards shall pay to Axogen or its Affiliate, or make
arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability.  The obligations of Axogen under the Plan shall be conditional on
such payment or arrangements.  Unless otherwise determined by the Administrator,
Tax Withholding Obligations may be settled in whole or in part with shares of
Common Stock, including unrestricted outstanding shares surrendered to Axogen
and unrestricted shares that are part of the Award that gives rise to the Tax
Withholding Obligation, having a Fair Market Value on the date of surrender or
withholding amount to be withheld for tax or social insurance contribution
purposes, all in accordance with such procedures as the Administrator
establishes.  Axogen or its Affiliate may deduct, to the extent permitted by
law, any such Tax Withholding Obligations from any payment of any kind otherwise
due to the Participant or holder of an Award.

9.          Transferability of Awards.

(a) General Nontransferability Absent Administrator Permission.  Except as
otherwise determined by the Administrator, and in any event in the case of an
Incentive Stock Option or a tandem stock appreciation right granted with respect
to an Incentive Stock Option, no Award granted under the Plan shall be
transferable by a Participant otherwise than by will or the laws of descent and
distribution.  The Administrator shall not permit any transfer of an Award for
value.  An Award may be exercised during the lifetime of the Participant, only
by the Participant or, during the period the Participant is under a legal
disability, by the Participant’s guardian or legal representative, unless
otherwise determined by the Administrator.  Awards granted under the Plan shall
not be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, or encumbrance, except as otherwise determined by the
Administrator; provided, however, that the restrictions in this sentence shall
not apply to the shares of Common Stock received in connection with an Award
after the date that the restrictions on transferability of such shares set forth
in the applicable Award Agreement have lapsed.  Nothing in this paragraph shall
be interpreted or construed as overriding the terms of any Axogen stock
ownership or retention policy, now or hereafter existing, that may apply to the
Participant or shares of Common Stock received under an Award.

(b) Administrator Discretion to Permit Transfers Other Than For Value.  Except
as otherwise restricted by applicable law, the Administrator may, but need not,
permit an Award, other than an Incentive Stock Option or a tandem stock
appreciation right granted with respect to an Incentive Stock Option, to be
transferred to a Participant’s Family Member (as defined below) as a gift or
pursuant to a domestic relations order in settlement of marital property
rights.  The Administrator shall not permit any transfer of an Award for value. 
For purposes of this Section 9, “Family Member” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.  The following
transactions are not prohibited transfers for value: (i) a transfer under a
domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Participant) in exchange for an interest in
that entity.





-10-



 

10.        Adjustments for Corporate Transactions and Other Events.

(a)         Mandatory Adjustments.  In the event of a merger, consolidation,
stock rights offering, statutory share exchange or similar event affecting
Axogen (each, a “Corporate Event”) or a stock dividend, stock split, reverse
stock split, separation, spinoff, reorganization, extraordinary dividend of cash
or other property, share combination or subdivision, or recapitalization or
similar event affecting the capital structure of Axogen (each, a “Share Change”)
that occurs at any time after adoption of this Plan by the Board (including any
such Corporate Event or Share Change that occurs after such adoption and
coincident with or prior to the Effective Date), the Administrator shall make
equitable and appropriate substitutions or proportionate adjustments to (i) the
aggregate number and kind of shares of Common Stock or other securities on which
Awards under the Plan may be granted to Eligible Individuals, (ii) the maximum
number of shares of Common Stock or other securities with respect to which
Awards may be granted during any one calendar year to any individual, (ii) the
maximum number of shares of Common Stock or other securities that may be issued
with respect to Incentive Stock Options granted under the Plan, (iii) the number
of shares of Common Stock or other securities covered by each outstanding Award
and the exercise price, base price or other price per share, if any, and other
relevant terms of each outstanding Award, and (iv) all other numerical
limitations relating to Awards, whether contained in this Plan or in Award
Agreements; provided,  however, that any fractional shares resulting from any
such adjustment shall be eliminated.

(b)         Discretionary Adjustments.  In the case of Corporate Events, the
Administrator may make such other adjustments to outstanding Awards as it
determines to be appropriate and desirable, which adjustments may include,
without limitation, (i) the cancellation of outstanding Awards in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Awards, as determined by the
Administrator in its sole discretion (it being understood that in the case of a
Corporate Event with respect to which stockholders of Axogen receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
a stock option or stock appreciation right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
share of Common Stock pursuant to such Corporate Event over the exercise price
or base price of such stock option or stock appreciation right shall
conclusively be deemed valid and that any stock option or stock appreciation
right may be cancelled for no consideration upon a Corporate Event if its
exercise price or base price equals or exceeds the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of Axogen and securities of entities other
than Axogen) for the shares of Common Stock subject to outstanding Awards, and
(iii) the substitution of equivalent awards, as determined in the sole
discretion of the Administrator, of the surviving or successor entity or a
parent thereof (“Substitute Awards”).

(c)         Adjustments to Performance Goals.  The Administrator may, in its
discretion, adjust the Performance Goals applicable to any Awards to reflect any
unusual or non-recurring events and other extraordinary items, impact of charges
for restructurings, discontinued operations and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in Axogen’s consolidated financial statements, notes
to the consolidated financial statements, management’s discussion and analysis
or other Axogen filings with the Securities and Exchange Commission.  If the
Administrator determines that a change in the business, operations, corporate
structure or capital structure of Axogen or the applicable subsidiary, business
segment or other operational unit of Axogen or any such entity or segment, or
the manner in which any of the foregoing conducts its business, or other events
or circumstances, render the Performance Goals to be unsuitable, the
Administrator may modify such Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, as the Administrator deems
appropriate and equitable.

(d)         Statutory Requirements Affecting Adjustments.  Notwithstanding the
foregoing:  (A) any adjustments made pursuant to Section 10 to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (B) any adjustments made pursuant to Section 10 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such





-11-



 

adjustment, the Awards either (1) continue not to be subject to Section 409A of
the Code or (2) comply with the requirements of Section 409A of the Code; (C) in
any event, the Administrator shall not have the authority to make any
adjustments pursuant to Section 10 to the extent the existence of such authority
would cause an Award that is not intended to be subject to Section 409A of the
Code at the date of grant to be subject thereto; and (D) any adjustments made
pursuant to Section 10 to Awards that are Incentive Stock Options shall be made
in compliance with the requirements of Section 424(a) of the Code.

(e)         Dissolution or Liquidation.  Unless the Administrator determines
otherwise, all Awards outstanding under the Plan shall terminate upon the
dissolution or liquidation of Axogen.

11.        Change in Control Provisions.

(a)         Termination of Awards.  Notwithstanding the provisions of
Section 11(b), in the event that any transaction resulting in a Change in
Control occurs, outstanding Awards will terminate upon the effective time of
such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Awards by, or for the
issuance therefor of Substitute Awards of, the surviving or successor entity or
a parent thereof.  Solely with respect to Awards that will terminate as a result
of the immediately preceding sentence and except as otherwise provided in the
applicable Award Agreement:

(i)          the outstanding Awards of stock options and stock appreciation
rights that will terminate upon the effective time of the Change in Control
shall, immediately before the effective time of the Change in Control, become
fully exercisable and the holders of such Awards will be permitted, immediately
before the Change in Control, to exercise the Awards;

(ii)         the outstanding shares of Restricted Stock the vesting or
restrictions on which are then solely time-based and not subject to achievement
of Performance Goals shall, immediately before the effective time of the Change
in Control, become fully vested, free of all transfer and lapse restrictions and
free of all risks of forfeiture;

(iii)         the outstanding shares of Restricted Stock the vesting or
restrictions on which are then subject to and pending achievement of Performance
Goals shall, immediately before the effective time of the Change in Control and
unless the Award Agreement provides for vesting or lapsing of restrictions in a
greater amount upon the occurrence of a Change in Control, become vested, free
of transfer and lapse restrictions and risks of forfeiture in such amounts as if
the applicable Performance Goals for the unexpired Performance Period had been
achieved at the target level set forth in the applicable Award Agreement;

(iv)        the outstanding Restricted Stock Units, Performance Shares and
Performance Units the vesting, earning or settlement of which is then solely
time-based and not subject to or pending achievement of Performance Goals shall,
immediately before the effective time of the Change in Control, become fully
earned and vested and shall be settled in cash or shares of Common Stock
(consistent with the terms of the Award Agreement after taking into account the
effect of the Change in Control transaction on the shares) as promptly as is
practicable, subject to any applicable limitations imposed thereon by Section
409A of the Code; and

(v)         the outstanding Restricted Stock Units, Performance Shares and
Performance Units the vesting, earning or settlement of which is then subject to
and pending achievement of Performance Goals shall, immediately before the
effective time of the Change in Control and unless the Award Agreement provides
for vesting, earning or settlement in a greater amount upon the occurrence of a
Change in Control, become vested and earned in such amounts as if the applicable
Performance Goals for the unexpired Performance Period had been achieved at the
target level set forth in the applicable Award Agreement and shall be settled in
cash or shares of Common Stock (consistent with the terms of the Award Agreement
after taking into account the effect of the Change in Control transaction on the
shares) as promptly as is practicable, subject to any applicable limitations
imposed thereon by Section 409A of the Code.

Implementation of the provisions of this Section 11(a) shall be conditioned upon
consummation of the Change in Control.





-12-



 

(b)         Continuation, Assumption or Substitution of Awards.  The
Administrator may specify, on or after the date of grant, in an award agreement
or amendment thereto, the consequences of a Participant’s Termination of Service
that occurs coincident with or following the occurrence of a Change in Control,
if a Change in Control occurs under which provision is made in connection with
the transaction for the continuation or assumption of outstanding Awards by, or
for the issuance therefor of Substitute Awards of, the surviving or successor
entity or a parent thereof.

(c)         Other Permitted Actions.  In the event that any transaction
resulting in a Change in Control occurs, the Administrator may take any of the
actions set forth in Section 10 with respect to any or all Awards granted under
the Plan.

(d)         Section 409A Savings Clause.  Notwithstanding the foregoing, if any
Award is considered to be a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Code, this Section 11 shall apply to such Award
only to the extent that its application would not result in the imposition of
any tax or interest or the inclusion of any amount in income under Section 409A
of the Code.

12.        Substitution of Awards in Mergers and Acquisitions.

Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Axogen or a
Subsidiary as the result of a merger or consolidation of the entity for which
they perform services with Axogen or a Subsidiary, or the acquisition by Axogen
of the assets or stock of the such entity.  The terms and conditions of any
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the Awards to the provisions of the assumed awards for which they are
substituted and to preserve their intrinsic value as of the date of the merger,
consolidation or acquisition transaction.  To the extent permitted by applicable
law and marketplace or listing rules of the primary securities market or
exchange on which the Common Stock is listed or admitted for trading, any
available shares under a stockholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards
granted pursuant to this Section 12 and, upon such grant, shall not reduce the
Share Pool.

13.        Compliance with Securities Laws; Listing and Registration.

(a)         The obligation of Axogen to sell or deliver Common Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal, state securities
laws, and the obtaining of all such approvals by governmental agencies as may be
deemed necessary or appropriate by the Administrator.  If at any time the
Administrator determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or Federal, state
or foreign (non-United States) securities laws, the right to exercise an Award
or receive shares of Common Stock pursuant to an Award shall be suspended until
the Administrator determines that such delivery is lawful.  If at any time the
Administrator determines that the delivery of Common Stock under the Plan would
or may violate the rules of any exchange on which Axogen’s securities are then
listed for trade, the right to exercise an Award or receive shares of Common
Stock pursuant to an Award shall be suspended until the Administrator determines
that such delivery would not violate such rules.  If the Administrator
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of securities laws
or the listing requirements of any stock exchange upon which any of Axogen’s
equity securities are listed, then the Administrator may postpone any such
exercise, nonforfeitability or delivery, as applicable, but Axogen shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

(b)         Each Award is subject to the requirement that, if at any time the
Administrator determines, in its absolute discretion, that the listing,
registration or qualification of Common Stock issuable pursuant to the Plan is
required by any securities exchange or under any state,  federal or foreign
(non-United States) law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Common Stock, no such Award shall
be granted or payment made or





-13-



 

Common Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Administrator.

(c)         In the event that the disposition of Common Stock acquired pursuant
to the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Common Stock shall be restricted against
transfer to the extent required by the Securities Act or regulations thereunder,
and the Administrator may require a person receiving Common Stock pursuant to
the Plan, as a condition precedent to receipt of such Common Stock, to represent
to Axogen in writing that the Common Stock acquired by such person is acquired
for investment only and not with a view to distribution and that such person
will not dispose of the Common Stock so acquired in violation of Federal, state
or foreign securities laws and furnish such information as may, in the opinion
of counsel for the Company, be appropriate to permit the Company to issue the
Common Stock in compliance with applicable Federal, state or foreign securities
laws.

14.        Section 409A Compliance.

It is the intention of Axogen that any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code shall
comply in all respects with the requirements of Section 409A of the Code to
avoid the imposition of any tax or interest or the inclusion of any amount in
income pursuant to Section 409A of the Code, and the terms of each such Award
shall be construed, administered and deemed amended, if applicable, in a manner
consistent with this intention.  Notwithstanding the foregoing, neither Axogen
nor any of its Affiliates nor any of its or their directors, officers,
employees, agents or other service providers will be liable for any taxes,
penalties or interest imposed on any Participant or other person with respect to
any amounts paid or payable (whether in cash, shares of Common Stock or other
property) under any Award, including any taxes, penalties or interest imposed
under or as a result of Section 409A of the Code.  Any payments described in an
Award that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise.  For purposes of any Award, each amount to be
paid or benefit to be provided to a Participant that constitutes deferred
compensation subject to Section 409A of the Code shall be construed as a
separate identified payment for purposes of Section 409A of the Code.  For
purposes of Section 409A of the Code, the payment of Dividend Equivalents under
any Award shall be construed as earnings and the time and form of payment of
such Dividend Equivalents shall be treated separately from the time and form of
payment of the underlying Award.  Notwithstanding any other provision of the
Plan to the contrary, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, any
payments (whether in cash, shares of Common Stock or other property) to be made
with respect to the Award that become payable on account of the Participant’s
separation from service, within the meaning of Section 409A of the Code, while
the Participant is a “specified employee” (as determined in accordance with the
uniform policy adopted by the Administrator with respect to all of the
arrangements subject to Section 409A of the Code maintained by Axogen and its
Affiliates) and which would otherwise be paid within six months after the
Participant’s separation from service shall be accumulated (without interest)
and paid on the first day of the seventh month following the Participant’s
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of the Participant’s estate following
the Participant’s death.  Notwithstanding anything in the Plan or an Award
Agreement to the contrary, in no event shall the Administrator exercise its
discretion to accelerate the payment or settlement of an Award where such
payment or settlement constitutes deferred compensation within the meaning of
Code section 409A unless, and solely to the extent that, such accelerated
payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).

15.        Plan Duration; Amendment and Discontinuance.

(a)         Plan Duration.  The Plan shall remain in effect, subject to the
right of the Board or the Compensation Committee to amend or terminate the Plan
at any time, until the earlier of (a) the earliest date as of which all Awards
granted under the Plan have been satisfied in full or terminated and no shares
of Common Stock approved for issuance under the Plan remain available to be
granted under new Awards or (b) May 19, 2029.  No Awards shall be granted under
the Plan after such termination date.  Subject to other applicable provisions of
the Plan, all Awards made under the Plan on or before May 19, 2029, or such
earlier termination of





-14-



 

the Plan, shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.

(b)         Amendment and Discontinuance of the Plan.  The Board or the
Compensation Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law or rule of any securities exchange or market on which the Common
Stock is listed or admitted for trading or to prevent adverse tax or accounting
consequences to Axogen or the Participant.  Notwithstanding the foregoing, no
such amendment shall be made without the approval of Axogen’s stockholders to
the extent such amendment would (A) materially increase the benefits accruing to
Participants under the Plan, (B) materially increase the number of shares of
Common Stock which may be issued under the Plan or to a Participant,
(C) materially expand the eligibility for participation in the Plan,
(D) eliminate or modify the prohibition set forth in Section 7(e) on repricing
of stock options and stock appreciation rights, (E) lengthen the maximum term or
lower the minimum exercise price or base price permitted for stock options and
stock appreciation rights, or (F) modify the prohibition on the issuance of
reload or replenishment options.  Except as otherwise determined by the Board or
Compensation Committee, termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

(c)         Amendment of Awards.  Subject to Section 7(e), the Administrator may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall materially impair the rights of any Participant with respect to
an Award without the Participant’s consent, except such an amendment made to
cause the Plan or Award to comply with applicable law, applicable rule of any
securities exchange on which the Common Stock is listed or admitted for trading,
or to prevent adverse tax or accounting consequences for the Participant or the
Company or any of its Affiliates.  For purposes of the foregoing sentence, an
amendment to an Award that results in a change in the tax consequences of the
Award to the Participant shall not be considered to be a material impairment of
the rights of the Participant and shall not require the Participant’s consent.

16.        General Provisions.

(a)         Non-Guarantee of Employment or Service.  Nothing in the Plan or in
any Award Agreement thereunder shall confer any right on an individual to
continue in the service of Axogen or any Affiliate or shall interfere in any way
with the right of Axogen or any Affiliate to terminate such service at any time
with or without cause or notice and whether or not such termination results in
(i) the failure of any Award to vest or become payable; (ii) the forfeiture of
any unvested or vested portion of any Award; and/or (iii) any other adverse
effect on the individual’s interests under any Award or the Plan.  No person,
even though deemed an Eligible Individual, shall have a right to be selected as
a Participant, or, having been so selected, to be selected again as a
Participant.  To the extent that an Eligible Individual who is an employee of a
Subsidiary receives an Award under the Plan, that Award shall in no event be
understood or interpreted to mean that Axogen is the Participant’s employer or
that the Participant has an employment relationship with Axogen.

(b)         No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between Axogen and a Participant or any other person.  To
the extent that any Participant or other person acquires a right to receive
payments from Axogen pursuant to an Award, such right shall be no greater than
the right of any unsecured general creditor of Axogen.

(c)         Status of Awards.  Awards shall be special incentive payments to the
Participant and shall not be taken into account in computing the amount of
salary or compensation of the Participant for purposes of determining any
pension, retirement, death, severance or other benefit under (a) any pension,
retirement, profit-sharing, bonus, insurance, severance or other employee
benefit plan of Axogen or any Affiliate now or hereafter in effect under which
the availability or amount of benefits is related to the level of compensation
or (b) any agreement between (i) Axogen or any Affiliate and (ii) the
Participant, except as such plan or agreement shall otherwise expressly provide.





-15-



 

(d)         Subsidiary Employees.  In the case of a grant of an Award to an
Eligible Individual who provides services to any Subsidiary, Axogen may, if the
Administrator so directs, issue or transfer the shares of Common Stock, if any,
covered by the Award to the Subsidiary, for such lawful consideration as the
Administrator may specify, upon the condition or understanding that the
Subsidiary will transfer the shares of Common Stock to the Eligible Individual
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan.  All shares of Common Stock underlying
Awards that are forfeited or canceled after such issue or transfer of shares to
the Subsidiary shall revert to Axogen.

(e)         Governing Law and Interpretation.  The validity, construction and
effect of the Plan, of Award Agreements entered into pursuant to the Plan, and
of any rules, regulations, determinations or decisions made by the Administrator
relating to the Plan or such Award Agreements, and the rights of any and all
persons having or claiming to have any interest therein or thereunder, shall be
determined exclusively in accordance with applicable United States federal laws
and the laws of the State of Minnesota, without regard to its conflict of laws
principles.  The captions of the Plan are not part of the provisions hereof and
shall have no force or effect.  Except where the context otherwise requires: (i)
the singular includes the plural and vice versa; (ii) a reference to one gender
includes other genders; (iii) a reference to a person includes a natural person,
partnership, corporation, association, governmental or local authority or agency
or other entity; and (iv) a reference to a statute, ordinance, code or other law
includes regulations and other instruments under it and consolidations,
amendments, re-enactments or replacements of any of them.

(f)          Use of English Language.  The Plan, each Award Agreement, and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to an Award shall be written in English, unless otherwise determined by
the Administrator.  If a Participant receives an Award Agreement, a copy of the
Plan or any other documents related to an Award translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the English version shall control.

(g)         Recovery of Amounts Paid.  Except as otherwise provided by the
Administrator, Awards granted under the Plan shall be subject to any and all
policies, guidelines, codes of conduct, or other agreement or arrangement
adopted by the Board or Compensation Committee with respect to the recoupment,
recovery or clawback of compensation (collectively, the “Recoupment Policy”)
and/or to any provisions set forth in the applicable Award Agreement under which
Axogen may recover from current and former Participants any amounts paid or
shares of Common Stock issued under an Award and any proceeds therefrom under
such circumstances as the Administrator determines appropriate.  The
Administrator may apply the Recoupment Policy to Awards granted before the
policy is adopted to the extent required by applicable law or rule of any
securities exchange or market on which shares of Common Stock are listed or
admitted for trading, as determined by the Administrator in its sole discretion.

17.        Glossary.

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

“Administrator” means the Compensation Committee, or such other committee(s) or
officer(s) duly appointed by the Board or the Compensation Committee to
administer the Plan or delegated limited authority to perform administrative
actions under the Plan, and having such powers as shall be specified by the
Board or the Compensation Committee; provided, however, that at any time the
Board may serve as the Administrator in lieu of or in addition to the
Compensation Committee or such other committee(s) or officer(s) to whom
administrative authority has been delegated.  With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or a committee of the Board, which committee shall consist of
two or more directors, each of whom is intended to be, to the extent required by
Rule 16b-3 of the Exchange Act, a “non-employee director” as defined in Rule
16b-3 of the Exchange Act and an “independent director” to the extent required
by the rules of the national securities exchange that is the principal trading
market for the Common Stock ; provided, that with respect to Awards made to a
member of the Board who is not an employee of the Company, “Administrator” means
the Board.  Any member of the Administrator who does not meet the foregoing
requirements shall abstain from any decision regarding an Award and shall not be
considered a member of the Administrator to the extent required to comply with
Rule 16b-3 of the Exchange Act.





-16-



 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Axogen or any successor to
Axogen.  For this purpose, “control” (including the correlative meanings of the
terms “controlled by” and “under common control with”) shall mean ownership,
directly or indirectly, of 50% or more of the total combined voting power of all
classes of voting securities issued by such entity, or the possession, directly
or indirectly, of the power to direct the management and policies of such
entity, by contract or otherwise.

“Award” means any stock option, stock appreciation right, stock award, stock
unit, Performance Share, Performance Unit, and/or Other Stock-Based Award,
whether granted under this Plan.

“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan.

“Board” means the Board of Directors of Axogen.

“Cause” means, with respect to a Participant, except as otherwise provided in
the relevant Award Agreement (i) the Participant’s plea of guilty or nolo
contendere to, or conviction of, (A) a felony (or its equivalent in a non-United
States jurisdiction) or (B) other conduct of a criminal nature that has or is
likely to have a material adverse effect on the reputation or standing in the
community of Axogen, any of its Affiliates or a successor to Axogen or an
Affiliate, as determined by the Administrator in its sole discretion, or that
legally prohibits the Participant from working for Axogen, any of its
Subsidiaries or a successor to Axogen or a Subsidiary; (ii) a breach by the
Participant of a regulatory rule that adversely affects the Participant’s
ability to perform the Participant’s employment duties to Axogen, any of its
Subsidiaries or a successor to Axogen or a Subsidiary, in any material respect;
or (iii) the Participant’s failure, in any material respect, to (A) perform the
Participant’s employment duties, (B) comply with the applicable policies of
Axogen, or of its Subsidiaries, or a successor to Axogen or a Subsidiary, or
(C)  comply with covenants contained in any contract or Award Agreement to which
the Participant is a party; provided, however, that the Participant shall be
provided a written notice describing in reasonable detail the facts which are
considered to give rise to a breach described in this clause (iii) and the
Participant shall have 30 days following receipt of such written notice (the
“Cure Period”) during which the Participant may remedy the condition and, if so
remedied, no Cause for Termination of Service shall exist.

“Change in Control” means the first of the following to occur: (i) a Change in
Ownership of Axogen, (ii) a Change in Effective Control of Axogen, or (iii) a
Change in the Ownership of Assets of Axogen, as described herein and construed
in accordance with Code section 409A.

(i)          A “Change in Ownership of Axogen” shall occur on the date that any
one Person acquires, or Persons Acting as a Group acquire, ownership of the
capital stock of Axogen that, together with the stock held by such Person or
Group, constitutes more than 50% of the total fair market value or total voting
power of the capital stock of Axogen.  However, if any one Person is, or Persons
Acting as a Group are, considered to own more than 50%, on a fully diluted
basis, of the total fair market value or total voting power of the capital stock
of Axogen, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of Axogen or
to cause a Change in Effective Control of Axogen (as described below).  An
increase in the percentage of capital stock owned by any one Person, or Persons
Acting as a Group, as a result of a transaction in which Axogen acquires its
stock in exchange for property will be treated as an acquisition of stock.

(ii)         A “Change in Effective Control of Axogen” shall occur on the date
either (A) a majority of members of Axogen’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of Axogen’s Board before the date of the appointment or
election, or (B) any one Person, or Persons Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of Axogen possessing
50% or more of the total voting power of the stock of Axogen.

(iii)         A “Change in the Ownership of Assets of Axogen” shall occur on the
date that any one





-17-



 

Person acquires, or Persons Acting as a Group acquire (or has or have acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or Persons), assets from Axogen that have a total gross fair market
value equal to or more than 51% of the total gross fair market value of all of
the assets of Axogen immediately before such acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the assets of Axogen,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

The following rules of construction apply in interpreting the definition of
Change in Control:

(A)         A “Person” means any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended, other than employee benefit plans sponsored or maintained by Axogen and
by entities controlled by Axogen or an underwriter, initial purchaser or
placement agent temporarily holding the capital stock of Axogen pursuant to a
registered public offering.

(B)         Persons will be considered to be Persons Acting as a Group (or
Group) if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a Person owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a Group with other
shareholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.  Persons will not be considered to be acting
as a Group solely because they purchase assets of the same corporation at the
same time or purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

(C)        A Change in Control shall not include a transfer to a related person
as described in Code section 409A or a public offering of capital stock of
Axogen.

(D)        For purposes of the definition of Change in Control, Section 318(a)
of the Code applies to determine stock ownership.  Stock underlying a vested
option is considered owned by the individual who holds the vested option (and
the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option).  For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulation §1.83-3(b) and (j)), the
stock underlying the option is not treated as owned by the individual who holds
the option.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department.  Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

“Common Stock” means shares of common stock of Axogen, par value $0.01 per
share, and any capital securities into which they are converted.

“Company” means Axogen, Inc. and its Subsidiaries, except where the context
otherwise requires.  For purposes of determining whether a Change in Control has
occurred, Company shall mean only Axogen.

“Compensation Committee” means the Compensation Committee of the Board.

“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Common Stock, stock Units or other property equal in value to dividends paid
with respect to a specified number of shares of Common Stock.

“Effective Date” means the date on which adoption of the Plan is approved by the
stockholders of Axogen.





-18-



 

“Eligible Individuals” means (i) officers and employees of, and other
individuals, including non-employee directors, who are natural persons providing
bona fide services to or for, Axogen or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Axogen’s securities, and (ii) prospective officers,
employees and service providers who have accepted offers of employment or other
service relationship from Axogen or a Subsidiary.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.  Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.

“Fair Market Value”  means, on a per share basis as of any date, unless
otherwise determined by the Administrator:

(i)          if the principal market for the Common Stock (as determined by the
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Administrator may select;

(ii)         if the principal market for the Common Stock is not a national
securities exchange or an established securities market, but the Common Stock is
quoted by a national quotation system, the average of the highest bid and lowest
asked prices for the Common Stock on that date as reported on a national
quotation system or, if no prices are reported for that date, on the last
preceding day on which prices were reported, all as reported by such source as
the Administrator may select; or

(iii)         if the Common Stock is neither listed or admitted to trading on a
national securities exchange or an established securities market, nor quoted by
a national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method, which
method may, but need not, include taking into account an appraisal of the fair
market value of the Common Stock conducted by a nationally recognized appraisal
firm selected by the Administrator.

Notwithstanding the preceding, for foreign, federal, state and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not an employee of
Axogen, Inc. or any of its Affiliates.

“Nonqualified Option” means any stock option that is not an Incentive Stock
Option.

“Other Stock-Based Award” means an Award of Common Stock or any other Award that
is valued in whole or in part by reference to, or is otherwise based upon,
shares of Common Stock, including without limitation Dividend Equivalents and
convertible debentures.

“Participant” means an Eligible Individual to whom one or more Awards are or
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors and administrators, as the case may be.





-19-



 

“Performance Award” means a Full Value Award, the grant, vesting, lapse of
restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units.

“Performance Goals” means the performance goals established by the Administrator
in connection with the grant of Awards based on Performance Metrics or other
performance criteria selected by the Administrator.

“Performance Period” means that period established by the Administrator during
which any Performance Goals specified by the Administrator with respect to such
Award are to be measured.

“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:

(i)          Earnings or Profitability Metrics: any derivative of revenue;
earnings/loss (gross, operating, net, or adjusted); earnings/loss before
interest and taxes (“EBIT”); earnings/loss before interest, taxes, depreciation
and amortization (“EBITDA”); profit margins; operating margins; combined ratio;
expense levels or ratios; provided that any of the foregoing metrics may be
adjusted to eliminate the effect of any one or more of the following:  interest
expense, asset impairments or investment losses, early extinguishment of debt or
stock-based compensation expense;

(ii)         Return Metrics: any derivative of return on investment, assets,
equity or capital (total or invested);

(iii)         Investment Metrics: relative risk-adjusted investment performance;
investment performance of assets under management;

(iv)        Cash Flow Metrics: any derivative of operating cash flow; cash flow
sufficient to achieve financial ratios or a specified cash balance; free cash
flow; cash flow return on capital; net cash provided by operating activities;
cash flow per share; working capital;

(v)         Liquidity Metrics: any derivative of debt leverage (including debt
to capital, net debt-to-capital, debt-to-EBITDA or other liquidity ratios);
and/or

(vi)        Stock Price and Equity Metrics: any derivative of return on
stockholders’ equity; total stockholder return; stock price; stock price
appreciation; market capitalization; earnings/loss per share (basic or diluted)
(before or after taxes).

The Administrator may also establish such other performance criteria as
determined in its discretion.

“Performance Shares”  means a grant of stock or stock Units the issuance,
vesting or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.

“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.

“Plan” means this Axogen, Inc. 2019 Long-Term Incentive Plan, as set forth
herein and as it may be amended from time to time.

 “Restricted Stock” means an Award of shares of Common Stock to a Participant
that may be subject to certain transferability and other restrictions and to a
risk of forfeiture (including by reason of not satisfying certain Performance
Goals).





-20-



 

“Restricted Stock Unit” means a right granted to a Participant to receive shares
of Common Stock or cash at the end of a specified deferral period, which right
may be conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).

“Restriction Period” means, with respect to Full Value Awards, the period
commencing on the date of grant of such Award to which vesting or
transferability and other restrictions and a risk of forfeiture apply and ending
upon the expiration of the applicable vesting conditions, transferability and
other restrictions and lapse of risk of forfeiture and/or the achievement of the
applicable Performance Goals.

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with Axogen if each of the corporations
or other entities, or group of commonly controlled corporations or other
entities, other than the last corporation or other entity in the unbroken chain
then owns stock or other equity interests possessing 50% or more of the total
combined voting power of all classes of stock or other equity interests in one
of the other corporations or other entities in such chain or otherwise has the
power to direct the management and policies of the entity by contract or by
means of appointing a majority of the members of the board or other body that
controls the affairs of the entity; provided, however, that solely for purposes
of determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code or
whether an Eligible Individual is eligible to be granted an Award that in the
hands of such Eligible Individual would constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code , a
“Subsidiary” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under Sections 414(b) or 414(c) of the Code.

“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.

“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Axogen and its
Subsidiaries.  Temporary absences from employment because of illness, vacation
or leave of absence and transfers among Axogen and its Subsidiaries shall not be
considered Terminations of Service.  With respect to any Award that constitutes
a “nonqualified deferred compensation plan” within the meaning of Section 409A
of the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code.  A Participant has a
separation from service within the meaning of Section 409A of the Code if the
Participant terminates employment with Axogen and all Subsidiaries for any
reason.  A Participant will generally be treated as having terminated employment
with Axogen and all Subsidiaries as of a certain date if the Participant and the
entity that employs the Participant reasonably anticipate that the Participant
will perform no further services for Axogen or any Subsidiary after such date or
that the level of bona fide services that the Participant will perform after
such date (whether as an employee or an independent contractor) will permanently
decrease to no more than 20 percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
Participant has been providing services for fewer than 36 months); provided,
however, that the employment relationship is treated as continuing while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or, if longer, so long as the
Participant retains the right to reemployment with Axogen or any Subsidiary.

“Total and Permanent Disability” means, with respect to a Participant, except as
otherwise provided in the relevant Award Agreement, that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death, or (ii) determined to be
totally disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in which the Participant participates and which
conditions the right to receive benefits under such program on the Participant
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in





-21-



 

death.  The Administrator shall have sole authority to determine whether a
Participant has suffered a Total and Permanent Disability and may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the Participant’s condition.

“Unit” means a bookkeeping entry used by Axogen to record and account for the
grant of the following types of Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: stock units, Restricted
Stock Units, Performance Units, and Performance Shares that are expressed in
terms of units of Common Stock.

 

{end of document}

 





-22-



 

AXOGEN, INC.

[PERFORMANCE-BASED] RESTRICTED STOCK UNITS NOTICE

UNDER THE

AXOGEN, INC.

2019 LONG-TERM INCENTIVE PLAN

 

 

 

Name of Grantee:

 

 

This Notice evidences the award of [performance based] restricted stock units
(each, an “RSU,1” and collectively, the “RSUs”) of Axogen, Inc., a Minnesota
corporation (the “Company”), that have been granted to you pursuant to the
Axogen, Inc. 2019 Long-Term Incentive Plan (the “Plan”) and conditioned upon
your agreement to the terms of the attached Restricted Stock Units Agreement
(the “Agreement”). This Notice constitutes part of and is subject to the terms
and provisions of the Agreement and the Plan, which are incorporated by
reference herein.  Each RSU is equivalent in value to one share of the Company’s
Common Stock and represents the Company’s commitment to issue one share of the
Company’s Common Stock at a future date, subject to the terms of the Agreement
and the Plan.  The RSUs are credited to a separate account maintained for you on
the books and records of the Company (the "Account").  All amounts credited to
the Account will continue for all purposes to be part of the general assets of
the Company.

Grant Date:

Vesting Commencement Date:

Expiration Date:

Number of RSUs:

Vesting Schedule:  All of the RSUs are nonvested and forfeitable as of the Grant
Date.  So long as your Service (as defined in the Agreement) is continuous from
the Grant Date through the applicable date upon which vesting is scheduled to
occur, the RSUs shall vest as follows:

 

Axogen, Inc.

 

Date

 

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan.  I agree to be bound by all of the provisions set forth in those
documents.  I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

Signature of Grantee

 

Date

 

--------------------------------------------------------------------------------

1        Form to be revised to refer to PSUs, as applicable.





-23-



 

AXOGEN, INC.

[PERFORMANCE-BASED] RESTRICTED STOCK UNITS AGREEMENT

UNDER THE

AXOGEN, INC.

2019 LONG-TERM INCENTIVE PLAN

1.         Terminology.  Unless otherwise provided in this Agreement,
capitalized terms used herein are defined in the Glossary at the end of this
Agreement.

2.         Vesting.  All of the RSUs are nonvested and forfeitable as of the
Grant Date.  So long as your Service is continuous from the Grant Date through
the applicable date upon which vesting is scheduled to occur, the RSUs will
become vested and nonforfeitable in accordance with the vesting schedule set
forth in the Notice.  Except for the circumstances, if any, described in the
Notice, none of the RSUs will become vested and nonforfeitable after your
Service ceases.

3.         Termination of Service.  Unless otherwise provided in the Notice, if
your Service with the Company ceases for any reason, all RSUs that are not then
vested and nonforfeitable will be forfeited to the Company immediately and
automatically upon such cessation without payment of any consideration therefor
and you will have no further right, title or interest in or to such RSUs or the
underlying shares of Common Stock.

4.         Restrictions on Transfer.  Except to the extent permitted under
Section 9(b) of the Plan, neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process.  All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative.  Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.

5.         Settlement of RSUs.

(a)       Manner of Settlement.  You are not required to make any monetary
payment (other than applicable tax withholding, if required) as a condition to
settlement of the RSUs.  The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 7 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares.  Upon issuance of such shares, the Company will
determine the form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) and may deliver such shares on your behalf
electronically to the Company’s designated stock plan administrator or such
other broker-dealer as the Company may choose at its sole discretion, within
reason.

(b)       Timing of Settlement.  Your RSUs will be settled by the Company, via
the issuance of Common Stock as described herein, on the date that the RSUs
become vested and nonforfeitable.  However, if a scheduled issuance date falls
on a Saturday, Sunday or federal





-24-



 

holiday, such issuance date shall instead fall on the next following day that
the principal executive offices of the Company are open for
business.  Notwithstanding the foregoing, in the event that (i) you are subject
to the Company’s policy permitting officers and directors to sell shares only
during certain “window” periods, in effect from time to time or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market and any shares covered by your RSUs are scheduled to be issued on
a day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you, as determined by the Company in accordance
with such policy, or does not occur on a date when you are otherwise permitted
to sell shares of the Company’s Common Stock in the open market, and (ii) the
Company elects not to satisfy its tax withholding obligations by withholding
shares from your distribution, then such shares shall not be issued and
delivered on such Original Distribution Date and shall instead be issued and
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such policy (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling shares of the Company’s Common Stock in the open
market, but in no event later than the fifteenth day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs.  In all cases, the issuance and delivery of shares
under this Agreement is intended to comply with Treasury Regulation
1.409A-1(b)(4) and shall be construed and administered in such a manner.

7.         Tax Withholding.  On or before the time you receive a distribution of
the shares subject to your RSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”).  Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your RSUs by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered under the Agreement to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company; or (iv) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with the RSUs with a Fair Market Value (measured
as of the date shares of Common Stock are issued to you pursuant to Section )
equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld shall not exceed, by more than
the Fair Market Value of one share of Common Stock, the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable
income.  Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.  In the event the Company’s obligation to withhold arises
prior to the delivery to you of Common Stock or it is determined after the
delivery of Common Stock to you that the amount of the Company’s withholding
obligation was greater than the amount withheld by the Company, you agree to
indemnify and hold the Company harmless from any failure by the Company to
withhold the proper amount.





-25-



 

8.         Adjustments for Corporate Transactions and Other Events.

(a)       Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding RSUs shall, without further action of the
Administrator, be adjusted to reflect such event; provided, however, that any
fractional RSUs resulting from any such adjustment shall be
eliminated.  Adjustments under this paragraph will be made by the Administrator,
whose determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.

(b)       Merger, Consolidation and Other Events.  If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the RSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled.  If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.

9.         Non‑Guarantee of Employment or Service Relationship.  Nothing in the
Plan or this Agreement shall alter your at‑will or other employment status or
other service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.

10.       Rights as Stockholder.  You shall not have any of the rights of a
stockholder with respect to any shares of Common Stock that may be issued in
settlement of the RSUs until such shares of Common Stock have been issued to
you2.  No adjustment shall be made for dividends, distributions, or other rights
for which the record date is prior to the date such shares are issued, except as
provided in Section 10 of the Plan and Section 5 of this Agreement.

11.       The Company’s Rights.  The existence of the RSUs shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

--------------------------------------------------------------------------------

2        Note to Company: Dividend equivalent payment provision
removed.  Agreement provides that no dividends will be credited until after
units vest/shares are issued.  This is consistent with form of agreement under
A&R 2006 equity plan.





-26-



 

12.       Restrictions on Issuance of Shares.  The issuance of shares of Common
Stock upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities.  No shares of Common Stock may be issued hereunder if the issuance
of such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained.  As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.

13.       Notices.  All notices and other communications made or given pursuant
to this Agreement shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company, or in the case
of notices delivered to the Company by you, addressed to the Administrator, care
of the Company for the attention of its Secretary at its principal executive
office or, in either case, if the receiving party consents in advance,
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.  Notwithstanding the foregoing,
the Company may, in its sole discretion, decide to deliver any documents related
to participation in the Plan and this award of RSUs by electronic means or to
request your consent to participate in the Plan or accept this award of RSUs by
electronic means.  You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

14.       Entire Agreement.  This Agreement, together with the relevant Notice
and the Plan, contain the entire agreement between the parties with respect to
the RSUs granted hereunder.  Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the RSUs granted hereunder shall be
void and ineffective for all purposes.

15.       Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided,  however, that  this Agreement may
not be modified in a manner that would have a materially adverse effect on the
RSUs as determined in the discretion of the Administrator, except as provided in
the Plan or in a written document signed by each of the parties hereto.

16.       409A Savings Clause.  This Agreement and the RSUs granted hereunder
are intended to fit within the “short-term deferral” exemption from Section 409A
of the Code as set forth in Treasury Regulation Section 1.409A-1(b)(4).  In
administering this Agreement, the Company shall interpret this Agreement in a
manner consistent with such exemption.  Notwithstanding the foregoing, if it is
determined that the RSUs fail to satisfy the requirements of the short-term
deferral rule and are otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury





-27-



 

Regulation Section 1.409A-1(h)), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but if and
only if such delay in the issuance of the shares is necessary to avoid the
imposition of additional taxation on you in respect of the shares under
Section 409A of the Code.  Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Section 409A of the Code and
Treasury Regulation Section 1.409A-2(b)(2).  For purposes of Section 409A of the
Code, the payment of dividend equivalents under Section 5 of this Agreement
shall be construed as earnings and the time and form of payment of such dividend
equivalents shall be treated separately from the time and form of payment of the
underlying RSUs.

17.       No Obligation to Minimize Taxes.  The Company has no duty or
obligation to minimize the tax consequences to you of this award of RSUs and
shall not be liable to you for any adverse tax consequences to you arising in
connection with this award.  You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this award and by signing the Notice, you have agreed that you have done so or
knowingly and voluntarily declined to do so.

18.       Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the
Plan.  Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request to the Administrator.

19.       No Funding.  This Agreement constitutes an unfunded and unsecured
promise by the Company to issue shares of Common Stock in the future in
accordance with its terms.  You have the status of a general unsecured creditor
of the Company as a result of receiving the grant of RSUs.

20.       Effect on Other Employee Benefit Plans.  The value of the RSUs subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides.  The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

21.       Governing Law.  The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Administrator
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Minnesota, without
regard to its provisions concerning the applicability of laws of other
jurisdictions.  As a condition of this Agreement, you agree that you will not
bring any action arising under, as a result of, pursuant to or relating to, this
Agreement in any court other than a federal or state court in the districts
which include New Jersey, and you hereby agree and submit to the personal
jurisdiction of any federal court located in the district which includes New
Jersey or any state court in the district which includes New Jersey.  You
further agree that you will not deny or attempt to defeat such personal
jurisdiction or object to venue by motion or other request for leave from any
such court.

22.       Resolution of Disputes.  Any dispute or disagreement which shall arise
under, or





-28-



 

as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby.  You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator.  You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.

23.       Headings.  The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

24.       Electronic Delivery of Documents.  By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

25.       No Future Entitlement.  By your signing the Notice, you acknowledge
and agree that:  (i) the grant of a restricted stock unit award is a one-time
benefit which does not create any contractual or other right to receive future
grants of restricted stock units, or compensation in lieu of restricted stock
units, even if restricted stock units have been granted repeatedly in the past;
(ii) all determinations with respect to any such future grants and the terms
thereof will be at the sole discretion of the Committee; (iii) the value of the
restricted stock units is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (iv) the value of the restricted
stock units is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
the restricted stock units ceases upon termination of Service with the Company
or transfer of employment from the Company, or other cessation of eligibility
for any reason, except as may otherwise be explicitly provided in this
Agreement; (vi) the Company does not guarantee any future value of the
restricted stock units; and (vii) no claim or entitlement to compensation or
damages arises if the restricted stock units decrease or do not increase in
value and you irrevocably release the Company from any such claim that does
arise.

26.       Personal Data.  For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party





-29-



 

vendors or any potential party to a potential Corporate Transaction.  You
understand that personal data (including but not limited to, name, home address,
telephone number, employee number, employment status, social security number,
tax identification number, date of birth, nationality, job and payroll location,
data for tax withholding purposes and shares awarded, cancelled, vested and
unvested) may be transferred to third parties assisting in the implementation,
administration and management of the restricted stock units or the effectuation
of a Corporate Transaction and you expressly authorize such transfer as well as
the retention, use, and the subsequent transfer of the data by the
recipient(s).  You understand that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country.  You understand that data will
be held only as long as is necessary to implement, administer and manage the
restricted stock units or effect a Corporate Transaction.  You understand that
you may, at any time, request a list with the names and addresses of any
potential recipients of the personal data, view data, request additional
information about the storage and processing of data, require any necessary
amendments to data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s Secretary.  You understand,
however, that refusing or withdrawing your consent may affect your ability to
accept a restricted stock unit award.

{Glossary begins on next page}





-30-



 

GLOSSARY

(a)       “Administrator” means the Board of Directors of Axogen, Inc. or such
committee or committees appointed by the Board to administer the Plan.

(b)       “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Axogen, Inc.
(including but not limited to joint ventures, limited liability companies, and
partnerships).  For this purpose, “control” means ownership or more of the total
combined voting power or value of all classes of stock or interests of the
entity.

(c)        “Agreement” means this document, as amended from time to time,
together with the Notice and the Plan which are incorporated herein by
reference.

(d)         “Change in Control” has the meaning set forth in the Plan.

(e)       “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other guidance promulgated thereunder.

(f)         “Common Stock” means the common stock, US$.01 par value per share,
of Axogen, Inc.

(g)       “Company” means Axogen, Inc. and its Affiliates, except where the
context otherwise requires.  For purposes of determining whether a Change in
Control has occurred, Company shall mean only Axogen, Inc.

(h)       “Fair Market Value” has the meaning set forth in the Plan.  The Plan
generally defines Fair Market Value to mean the closing price per share of
Common Stock on the relevant date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, the last preceding Business Day on which a sale was
reported.3

(i)         “Grant Date” means the effective date of a grant of RSUs made to you
as set forth in the relevant Notice.

(j)         “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of RSUs made
to you.

(k)        “Plan” means the Axogen 2019 Long-Term Incentive Plan, as amended
from time to time.

(l)         “RSU”4 means the Company’s commitment to issue one share of Common
Stock at a future date, subject to the terms of the Agreement and the Plan.

(m)      “Service” means your employment, service as a non-executive director,
or other service relationship with the Company and its Affiliates.  Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other

--------------------------------------------------------------------------------

3        Note to Company: Company to confirm how FMV of shares for purposes of
tax withholding is computed.  Definition may need to be revised accordingly.

4        Note to Company: To be revised accordingly if performance based RSUs
are issued.





-31-



 

corporate transaction, the trade, business, or entity with which you are
employed or otherwise have a service relationship is not Axogen, Inc., or its
successor or an Affiliate of Axogen, Inc. or its successor.

(n)       “You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice.  Whenever the word “you” or “your” is used in any provision
of this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.

{End of Agreement}





-32-



 

Grant No.: _____

 

AXOGEN, INC.

INCENTIVE STOCK OPTION NOTICE

 

This Notice evidences the award of stock options (each, an “Option” or
collectively, the “Options”) that have been granted to you, [NAME], subject to
and conditioned upon your agreement to the terms of the attached Incentive Stock
Option Agreement (the “Agreement”).  The Options entitle you to purchase shares
of common stock, par value $0.01 per share (“Common Stock”), of Axogen, Inc., a
Minnesota corporation (the “Company”), under the Axogen, Inc. 2019 Long-Term
Incentive Plan (the “Plan”).  The number of shares you may purchase and the
exercise price at which you may purchase them are specified below.  This Notice
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan, which are incorporated by reference herein.  You must return an
executed copy of this Notice to the Company within 30 days of the date
hereof.  If you fail to do so, the Options may be rendered null and void in the
Company’s discretion.

 

Grant Date:  [GRANT DATE]

 

Vesting Commencement Date: [INSERT DATE]

 

Number of Options:  [NUMBER] Options, each permitting the purchase of one Share

 

Exercise Price:  $[PRICE] per share

 

Expiration Date: The Options expire at 5:00 P.M. Eastern Time on the [10th]
anniversary of the Grant Date (the “Expiration Date”), unless fully exercised or
terminated earlier.

 

Exercisability Schedule:  Subject to the terms and conditions described in the
Agreement, the Options become exercisable in accordance with the schedule below:

 

 

The extent to which the Options are exercisable as of a particular date is
rounded down to the nearest whole share.  However, exercisability is rounded up
to 100% on the [                   ] anniversary of the Grant Date.

 

 

 

 

AXOGEN, INC.

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

I acknowledge that I have carefully read the attached Agreement and the
prospectus for the Plan and agree to be bound by all of the provisions set forth
in these documents.

 

 

 

 

 

 

 

 

 

 

Enclosures:

Incentive Stock Option Agreement

Prospectus for the 2019 Long-Term Incentive Plan

Exercise Form

OPTIONEE

 

 

 

 

 

Date: 

 

 

 



-33-



 

 

Grant No.: _____

 

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE

AXOGEN, INC. 2019 LONG-TERM INCENTIVE PLAN

 

1.         Terminology.  Capitalized terms used in this Agreement are defined in
the correlating Stock Option Notice and/or the Glossary at the end of the
Agreement.

 

2.         Exercise of Options.

 

(a)        Exercisability.  The Options will become exercisable in accordance
with the Exercisability Schedule set forth in the Stock Option Notice, so long
as you are in the Service of the Company from the Grant Date through the
applicable exercisability dates.  None of the Options will become exercisable
after your Service with the Company ceases, unless the Stock Option Notice
provides otherwise with respect to exercisability that arises as a result of
your cessation of Service.

 

(b)        Right to Exercise.  You may exercise the Options, to the extent
exercisable, at any time on or before 5:00 P.M. Eastern Time on the Expiration
Date or the earlier termination of the Options, unless otherwise provided under
applicable law.  Notwithstanding the foregoing, if at any time the Administrator
determines that the delivery of Shares under the Plan or this Agreement is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful.  If at any time the Administrator determines that
the delivery of Shares under the Plan or this Agreement is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Options or receive Shares pursuant to the
Options shall be suspended until the Administrator determines that such exercise
or delivery would not violate such rules.  Section 3 below describes certain
limitations on exercise of the Options that apply in the event of your death,
Total and Permanent Disability, or Termination of Service.  The Options may be
exercised only in multiples of whole Shares and may not be exercised at any one
time as to fewer than one hundred Shares (or such lesser number of Shares as to
which the Options are then exercisable).  No fractional Shares will be issued
under the Options.

 

(c)        Exercise Procedure.  In order to exercise the Options, you must
provide the following items to the Secretary of the Company or his or her
delegate before the expiration or termination of the Options:

 

(i)          notice, in such manner and form as the Administrator may require
from time to time, specifying the number of Shares to be purchased under the
Options; and

 

(ii)         full payment of the Exercise Price for the Shares or properly
executed, irrevocable instructions, in such manner and form as the Administrator
may require from time to time, to effectuate a broker-assisted cashless
exercise, each in accordance with Section 2(d) of this Agreement.

 

An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable federal, state and foreign
securities laws.  Notwithstanding the foregoing, if the Administrator permits
payment by means of delivering properly executed, irrevocable instructions, in
such manner and form as the Administrator may require from time to time, to
effectuate a broker-





-1-



 

assisted cashless exercise and such instructions provide for sale of Shares
under a limit order rather than at the market, the exercise will not be
effective until the earlier of the date the Company receives delivery of cash or
cash equivalents in full payment of the Exercise Price or the date the Company
receives confirmation from the broker that the sale instruction has been
fulfilled, and the exercise will not be effective unless the earlier of such
dates occurs on or before termination of the Options.

 

(d)         Method of Payment.  You may pay the Exercise Price by:

(i)          delivery of cash, certified or cashier’s check, money order or
other cash equivalent acceptable to the Administrator in its discretion;

(ii)         a broker-assisted cashless exercise in accordance with Regulation T
of the Board of Governors of the Federal Reserve System through a brokerage firm
designated or approved by the Administrator;

(iii)        subject to such limits as the Administrator may impose from time to
time, tender (via actual delivery or attestation) to the Company of other shares
of Common Stock of the Company which have a Fair Market Value on the date of
tender equal to the Exercise Price;

(iv)        subject to such limits as the Administrator may impose from time to
time, net share settlement with respect to any portions of the Options that do
not qualify as incentive stock options within the meaning of Code section 422;

(v)         any other method approved by the Administrator; or

(vi)        any combination of the foregoing.

(e)         Issuance of Shares upon Exercise.  The Company shall issue to you
the Shares underlying the Options you exercise as soon as practicable after the
exercise date, subject to the Company’s receipt of the aggregate exercise price
and the requisite withholding taxes, if any.  Upon issuance of such Shares, the
Company may deliver, subject to the provisions of Section 7 below, such Shares
on your behalf electronically to the Company’s designated stock plan
administrator or such other broker-dealer as the Company may choose at its sole
discretion, within reason, or may retain such Shares in uncertificated
book-entry form.  Any share certificates delivered will, unless the Shares are
registered or an exemption from registration is available under applicable
federal and state law, bear a legend restricting transferability of such Shares.

 

3.          Termination of Service.

 

(a)         Termination of Unexercisable Options.  If your Service with the
Company ceases for any reason, the Options that are then unexercisable, after
giving effect to any exercise acceleration provisions set forth on the Stock
Option Notice, will terminate immediately upon such cessation.

 

(b)         Exercise Period Following Termination of Service.  If your Service
with the Company ceases for any reason other than discharge for Cause, the
Options that are then exercisable, after giving effect to any exercise
acceleration provisions set forth on the Stock Option Notice, will terminate
upon the earliest of:

 

(i)          the expiration of 90 days following such cessation, if your Service
ceases on account of (1) your termination by the Company other than a discharge
for Cause, or (2) your voluntary termination other than for Total and Permanent
Disability or death;





-2-



 

(ii)         the expiration of 12 months following such cessation, if your
Service ceases on account of your Total and Permanent Disability or death;

 

(iii)        the expiration of 12 months following your death, if your death
occurs during the periods described in clauses (i) or (ii) of this Section 3(b),
as applicable; or

 

(iv)        the Expiration Date.

 

In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution.

 

(c)         Misconduct.  The Options will terminate in their entirety,
regardless of whether the Options are then exercisable, immediately upon your
discharge from Service for Cause, or upon your commission of any of the
following acts during the exercise period following your Termination of Service:
(i) fraud on or misappropriation of any funds or property of the Company, or
(ii) your breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation, assignment of inventions, or other similar
agreement executed by you for the benefit of the Company, as determined by the
Administrator, which determination will be conclusive.

 

(d)         Changes in Status.  If you cease to be a “common law employee” of
the Company but you continue to provide bona fide services to the Company
following such cessation in a different capacity, including without limitation
as a director, consultant or independent contractor, then a Termination of
Service shall not be deemed to have occurred for purposes of this Section 3 upon
such change in capacity.  Notwithstanding the foregoing, the Options shall not
be treated as incentive stock options within the meaning of Code section 422
with respect to any exercise that occurs more than three months after such
cessation of the common law employee relationship (except as otherwise permitted
under Code section 421 or 422).  In the event that your Service is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part or an Affiliate of the Company, your Service will be deemed to have
terminated for purposes of this Section 3 upon such cessation if your Service
does not continue uninterrupted immediately thereafter with the Company or an
Affiliate of the Company.

 

4.          Nontransferability of Options.  These Options and, before exercise,
the underlying Shares are nontransferable otherwise than by will or the laws of
descent and distribution and during your lifetime, the Options may be exercised
only by you or, during the period you are under a legal disability, by your
guardian or legal representative.  Except as provided above, the Options may not
be assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

5.          Qualified Nature of the Options.

 

(a)         General Status.  The Options are intended to qualify as incentive
stock options within the meaning of Code section 422 (“Incentive Stock
Options”), to the fullest extent permitted by Code section 422, and this
Agreement shall be so construed.  The Company, however, does not warrant any
particular tax consequences of the Options.  Code section 422 provides
limitations, not set forth in this Agreement, respecting the treatment of the
Options as Incentive Stock Options.  You should consult with your personal tax
advisors in this regard.

 

(b)         Code Section 422(d) Limitation.  Pursuant to Code section 422(d),
the aggregate fair market value (determined as of the Grant Date) of shares of
Common Stock with respect to which all Incentive Stock Options first become
exercisable by you in any calendar year under the Plan or any other plan of the
Company (and its parent and subsidiary corporations, within the meaning of Code
section 424(e) and (f), as may exist from time to time) may not exceed





-3-



 

$100,000 or such other amount as may be permitted from time to time under Code
section 422.  To the extent that such aggregate fair market value exceeds
$100,000 or other applicable amount in any calendar year, such stock options
will be treated as nonstatutory stock options with respect to the amount of
aggregate fair market value thereof that exceeds the Code section 422(d)
limit.  For this purpose, the Incentive Stock Options will be taken into account
in the order in which they were granted.  In such case, the Company may
designate the shares of Common Stock that are to be treated as stock acquired
pursuant to the exercise of Incentive Stock Options and the shares of Common
Stock that are to be treated as stock acquired pursuant to nonstatutory stock
options by issuing separate certificates for such shares and identifying the
certificates as such in the stock transfer records of the Company.

 

(c)         Significant Stockholders.  Notwithstanding anything in this
Agreement or the Stock Option Notice to the contrary, if you own, directly or
indirectly through attribution, stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
subsidiaries (within the meaning of Code section 424(f)) on the Grant Date, then
the Exercise Price is the greater of (a) the Exercise Price stated on the Stock
Option Notice or (b) 110% of the Fair Market Value of the Common Stock on the
Grant Date, and the Expiration Date is the last business day prior to the fifth
anniversary of the Grant Date.

 

(d)         Disqualifying Dispositions.  If you make a disposition (as that term
is defined in Code section 424(c)) of any Shares acquired pursuant to the
Options within two years of the Grant Date or within one year after the Shares
are transferred to you, you must notify the Company of such disposition in
writing within 30 days of the disposition.  The Administrator may, in its
discretion, take reasonable steps to ensure notification of such dispositions,
including but not limited to requiring that Shares acquired under the Options be
held in an account with a Company-designated broker-dealer until they are sold.

 

6.          Withholding of Taxes.

 

(a)         At the time the Options are exercised, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll or any other payment of any kind due to you and
otherwise agree to make adequate provision for foreign, federal, state and local
taxes required by law to be withheld, if any, which arise in connection with the
Options (including upon a disqualifying disposition within the meaning of Code
section 421(b)).  The Company may require you to make a cash payment to cover
any withholding tax obligation as a condition of exercise of the Options or
issuance of share certificates representing Shares.

 

(b)         The Administrator may, in its sole discretion, permit you to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Options either by electing to have the Company withhold from
the Shares to be issued upon exercise that number of Shares, or by electing to
deliver to the Company already-owned shares, in either case having a Fair Market
Value not in excess of the amount necessary to satisfy the statutory minimum
withholding amount due.

 

7.          Adjustments.  The Administrator may make various adjustments to your
Options, including adjustments to the number and type of securities subject to
the Options and the Exercise Price, in accordance with the terms of the Plan. In
the event of any transaction resulting in a Change in Control (as defined in the
Plan) of the Company, the outstanding Options will terminate upon the effective
time of such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Options by, or for the
substitution of the equivalent awards of, the surviving or successor entity or a
parent thereof.  In the event of such termination, you will be permitted,
immediately before the Change in Control, to exercise or convert all portions of
such Options that are then exercisable or which become exercisable upon or prior
to the effective time of the Change in Control.

 

8.          Non-Guarantee of Employment or Service Relationship.  Nothing in the
Plan or





-4-



 

this Agreement will alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan.

 

9.          No Rights as a Stockholder.  You shall not have any of the rights of
a stockholder with respect to the Shares until such Shares have been issued to
you upon the due exercise of the Options.  No adjustment will be made for
dividends or distributions or other rights for which the record date is prior to
the date such Shares are issued.

 

10.        The Company’s Rights.  The existence of the Options shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

11.        Entire Agreement.  This Agreement, together with the correlating
Stock Option Notice and the Plan, contain the entire agreement between you and
the Company with respect to the Options.  Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Options shall be
void and ineffective for all purposes.

 

12.        Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided,  however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.

 

13.        Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.  Any
conflict between the terms of this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request to the Administrator.

 

14.        Section 409A.  This Agreement and the Options granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code. 
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent.  Nothing in the Plan or this Agreement
shall be construed as including any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Options.  Should any provision of the Plan or this Agreement be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it may be modified and given effect, in the sole discretion of the
Administrator and without requiring your consent, in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code.  The foregoing, however,
shall not be construed as a guarantee or warranty by the Company of any
particular tax effect to you.

15.        Electronic Delivery of Documents.  By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Options, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further





-5-



 

acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

16.        No Future Entitlement.  By execution of the Notice, you acknowledge
and agree that:  (i) the grant of these Options is a one-time benefit which does
not create any contractual or other right to receive future grants of stock
options, or compensation in lieu of stock options, even if stock options have
been granted repeatedly in the past; (ii) all determinations with respect to any
such future grants, including, but not limited to, the times when stock options
shall be granted or shall become exercisable, the maximum number of shares
subject to each stock option, and the purchase price, will be at the sole
discretion of the Administrator; (iii) the value of these Options is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (iv) the value of these Options is not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension or
retirement benefits; (v) the vesting of these Options ceases upon termination of
employment with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (vi) if the underlying Common Stock does not
increase in value, these Options will have no value, nor does the Company
guarantee any future value; and (vii) no claim or entitlement to compensation or
damages arises if these Options do not increase in value and you irrevocably
release the Company from any such claim that does arise.

17.        Personal Data.  For the purpose of implementing, administering and
managing these Options, you, by execution of the Notice, consent to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to any Change in Control transaction or capital raising
transaction involving the Company.  You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social security number, tax identification number, date of
birth, nationality, job and payroll location, data for tax withholding purposes
and shares awarded, cancelled, exercised, vested and unvested) may be
transferred to third parties assisting in the implementation, administration and
management of these Options and the Plan and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data
by the recipient(s).  You understand that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country.  You understand that data
will be held only as long as is necessary to implement, administer and manage
these Options.  You understand that you may, at any time, request a list with
the names and addresses of any potential recipients of the personal data, view
data, request additional information about the storage and processing of data,
require any necessary amendments to data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Company’s
Secretary.  You understand, however, that refusing or withdrawing your consent
may affect your ability to accept a stock option.

18.        Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Administrator
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Minnesota, without
regard to its provisions concerning the applicability of laws of other
jurisdictions.  As a condition of this Agreement, you agree that you will not
bring any action arising under, as a result of, pursuant to or relating to, this
Agreement in any court other than a federal or state court in New Jersey, and
you hereby agree and submit to the personal jurisdiction of any federal or state
court in New Jersey.  You further agree that you will not deny or attempt to
defeat such personal jurisdiction or object to venue by motion or other request
for leave from any such court.

19.        Resolution of Disputes.  Any dispute or disagreement which shall
arise under, or as a result of, or pursuant to or relating to, this Agreement
shall be determined by the Administrator





-6-



 

in good faith in its absolute and uncontrolled discretion, and any such
determination or any other determination by the Administrator under or pursuant
to this Agreement and any interpretation by the Administrator of the terms of
this Agreement, will be final, binding and conclusive on all persons affected
thereby.  You agree that before you may bring any legal action arising under, as
a result of, pursuant to or relating to, this Agreement you will first exhaust
your administrative remedies before the Administrator.  You further agree that
in the event that the Administrator does not resolve any dispute or disagreement
arising under, as a result of, pursuant to or relating to, this Agreement to
your satisfaction, no legal action may be commenced or maintained relating to
this Agreement more than twenty-four (24) months after the Administrator’s
decision.

20.        Headings.  The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}





-7-



 

GLOSSARY

 

(a)         “Administrator” means the Board or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan.

 

(b)         “Affiliate” means any entity, whether now or hereafter existing,
which controls, is controlled by, or is under common control with, Axogen,
Inc.  For this purpose, “control” means ownership of 50% or more of the total
combined voting power or value of all classes of stock or interests of the
entity.

 

(c)         “Cause” has the meaning ascribed to such term or words of similar
import in your written employment or service contract with the Company as in
effect at the time at issue and, in the absence of such agreement or definition,
means your (i) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company, any affiliate, customer or vendor; (iii) personal
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation (other than minor traffic violations or similar offenses) or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with your duties or willful failure to perform your
responsibilities in the best interests of the Company; (v) illegal use or
distribution of drugs; (vi) violation of any Company rule, regulation, procedure
or policy; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by you for
the benefit of the Company, all as determined by the Administrator, which
determination will be conclusive.

 

(d)         “Change in Control” has the meaning set forth in the Plan.

 

(e)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)          “Company” includes Axogen, Inc. and its Affiliates, except where
the context otherwise requires.  For purposes of determining whether a Change in
Control has occurred, Company shall mean only Axogen, Inc.

 

(g)         “Fair Market Value” of a share of Common Stock generally means
either the closing price or the average of the high and low sale price per share
of Common Stock on the relevant date, as determined in the Administrator’s
discretion, as reported by the principal market or exchange upon which the
Common Stock is listed or admitted for trade.  Refer to the Plan for a detailed
definition of Fair Market Value, including how Fair Market Value is determined
in the event that no sale of Common Stock is reported on the relevant date.5

 

(h)         “Service” means your employment or other service relationship with
the Company and its Affiliates.  Your Service will be considered to have ceased
with the Company and its Affiliates if, immediately after a sale, merger or
other corporate transaction, the trade, business or entity with which you are
employed or otherwise have a service relationship is not the Company or its
successor or an Affiliate of the Company or its successor.

 

(i)          “Shares” mean the shares of Common Stock underlying the Options.

 

(j)          “Stock Option Notice” means the written notice evidencing the award
of the Options that correlates with and makes up a part of this Agreement.

 

(k)         “Termination of Service” has the meaning set forth in the Plan.

 

--------------------------------------------------------------------------------

5        Note to Company:  Confirm how FMV is computed for tax withholding
purposes.  This definition may need to be revised.





-8-



 

(l)          “Total and Permanent Disability” has the meaning set forth in the
Plan.

 

(m)        “You”; “Your”.  “You” or “your” means the recipient of the award of
Options as reflected on the Stock Option Notice.  Whenever the Agreement refers
to “you” under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to your estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the word “you” shall be deemed to
include such person.

 

EXERCISE FORM

 

Administrator of 2019 Long-Term Incentive Plan

c/o Office of the Corporate Secretary

Axogen, Inc.

13631 Progress Blvd.

Suite 400

Alcachua, FL 32615

Gentlemen:

I hereby exercise the Options granted to me on ____________________, ____, by
Axogen, Inc. (the “Company”), subject to all the terms and provisions of the
applicable grant agreement and of the Axogen, Inc. 2019 Long-Term Incentive
Plan, and notify you of my desire to purchase ____________ shares of Common
Stock of the Company at a price of $___________ per share pursuant to the
exercise of said Options.

 

Total Amount Enclosed:  $__________

 

 

 

Date:________________________

____________________________________

 

(Optionee)

 

 

 

 

 

Received by AXOGEN, INC. on

 

___________________________, ____

 

 

 

 

 

 

 

By:

______________________________

 





-9-



 

Grant No.: _____

 

AXOGEN, INC.

NONQUALIFIED STOCK OPTION NOTICE

 

This Notice evidences the award of nonqualified stock options (each, an “Option”
or collectively, the “Options”) that have been granted to you,
[                         ], subject to and conditioned upon your agreement to
the terms of the attached Nonqualified Stock Option Agreement (the
“Agreement”).  The Options entitle you to purchase shares of common stock, par
value $0.01 per share (“Common Stock”), of Axogen, Inc., a Minnesota corporation
(the “Company”), under the Axogen, Inc. 2019 Long-Term Incentive Plan (the
“Plan”).  The number of shares you may purchase and the exercise price at which
you may purchase them are specified below.  This Notice constitutes part of and
is subject to the terms and provisions of the Agreement and the Plan, which are
incorporated by reference herein.  You must return an executed copy of this
Notice to the Company within 30 days of the date hereof.  If you fail to do so,
the Options may be rendered null and void in the Company’s discretion.

 

Grant Date:  [GRANT DATE]

 

Vesting Commencement Date: [INSERT DATE]

 

Number of Options:  [NUMBER] Options, each permitting the purchase of one Share

 

Exercise Price:  $[PRICE] per share

 

Expiration Date: The Options expire at 5:00 P.M. Eastern Time on the
[                 ] anniversary of the Grant Date (the “Expiration Date”),
unless fully exercised or terminated earlier.

 

Exercisability Schedule:  Subject to the terms and conditions described in the
Agreement, the Options become exercisable in accordance with the schedule below:

 

 

The extent to which the Options are exercisable as of a particular date is
rounded down to the nearest whole share.  However, exercisability is rounded up
to 100% on the [                   ] anniversary of the Grant Date.

 

 

 

 

AXOGEN, INC.

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

I acknowledge that I have carefully read the attached Agreement and the
prospectus for the Plan and agree to be bound by all of the provisions set forth
in these documents.

 

 

 

 

 

 

Enclosures:

Nonqualified Stock Option Agreement

Prospectus for the 2019 Long-Term Incentive Plan

Exercise Form

OPTIONEE

 

 

 

 

 

Date: 

 

 

 



-10-



 

Grant No.: _____

 

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE

AXOGEN, INC. 2019 LONG-TERM INCENTIVE PLAN

1.         Terminology.  Capitalized terms used in this Agreement are defined in
the correlating Stock Option Notice and/or the Glossary at the end of the
Agreement.

 

2.         Exercise of Options.

 

(a)       Exercisability.  The Options will become vested and exercisable in
accordance with the Vesting Schedule set forth in the Stock Option Notice, so
long as you are in the Service of the Company from the Grant Date through the
applicable vesting dates except as set forth in the Stock Option Notice.

 

(b)       Right to Exercise.  You may exercise the Options, to the extent
exercisable, at any time on or before 5:00 P.M. Eastern Time on the Expiration
Date or the earlier termination of the Options, unless otherwise provided under
applicable law.  Notwithstanding the foregoing, if at any time the Administrator
determines that the delivery of Shares under the Plan or this Agreement is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful.  If at any time the Administrator determines that
the delivery of Shares under the Plan or this Agreement is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Options or receive Shares pursuant to the
Options shall be suspended until the Administrator determines that such exercise
or delivery would not violate such rules.  Section 3 below describes certain
limitations on exercise of the Options that apply in the event of your death,
Total and Permanent Disability, or Termination of Service.  The Options may be
exercised only in multiples of whole Shares and may not be exercised at any one
time as to fewer than one hundred Shares (or such lesser number of Shares as to
which the Options are then exercisable).  No fractional Shares will be issued
under the Options.

 

(c)        Exercise Procedure.  In order to exercise the Options, you must
provide the following items to the Secretary of the Company or his or her
delegate before the expiration or termination of the Options:

 

(i)       notice, in such manner and form as the Administrator may require from
time to time, specifying the number of Shares to be purchased under the Options;

 

(ii)      full payment of the Exercise Price for the Shares or properly
executed, irrevocable instructions, in such manner





-1-



 

and form as the Administrator may require from time to time, to effectuate a
broker-assisted cashless exercise, each in accordance with Section 2(d) of this
Agreement; and

(iii)      full payment of applicable withholding taxes pursuant to Section 7 of
this Agreement.

 

An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable federal, state and foreign
securities laws.  Notwithstanding the foregoing, if the Administrator permits
payment by means of delivering properly executed, irrevocable instructions, in
such manner and form as the Administrator may require from time to time, to
effectuate a broker-assisted cashless exercise and such instructions provide for
sale of Shares under a limit order rather than at the market, the exercise will
not be effective until the earlier of the date the Company receives delivery of
cash or cash equivalents in full payment of the Exercise Price or the date the
Company receives confirmation from the broker that the sale instruction has been
fulfilled, and the exercise will not be effective unless the earlier of such
dates occurs on or before termination of the Options.

 

(d)       Method of Payment.  You may pay the Exercise Price by:

(i)          delivery of cash, certified or cashier’s check, money order or
other cash equivalent acceptable to the Administrator in its discretion;

(ii)         a broker-assisted cashless exercise in accordance with Regulation T
of the Board of Governors of the Federal Reserve System through a brokerage firm
designated or approved by the Administrator;

(iii)        subject to such limits as the Administrator may impose from time to
time, tender (via actual delivery or attestation) to the Company of other shares
of Common Stock of the Company which have a Fair Market Value on the date of
tender equal to the Exercise Price;

(iv)        subject to such limits as the Administrator may impose from time to
time, net share settlement;

(v)        any other method approved by the Administrator; or

(vi)       any combination of the foregoing.

 

(e)       Issuance of Shares upon Exercise.  The Company shall issue to you the
Shares underlying the Options you exercise as soon as practicable after the
exercise date, subject to the Company’s receipt of the aggregate exercise price
and the requisite withholding taxes, if any.  Upon issuance of such Shares, the
Company may deliver, subject to the provisions of Section 7 below, such Shares
on your behalf electronically to the Company’s designated stock plan
administrator or such other broker-dealer as the





-2-



 

Company may choose at its sole discretion, within reason, or may retain such
Shares in uncertificated book-entry form.  Any share certificates delivered
will, unless the Shares are registered or an exemption from registration is
available under applicable federal and state law, bear a legend restricting
transferability of such Shares.

 

3.         Termination of Service.

 

(a)       Termination of Unexercisable Options.  If your Service with the
Company ceases for any reason, the Options that are then unexercisable, subject
to giving effect to the provisions set forth on the Stock Option Notice, will
terminate immediately upon such cessation.

 

(b)       Exercise Period Following Termination of Service.  If your Service
with the Company ceases for any reason other than discharge for Cause, the
Options that are then exercisable, after giving effect to any exercise
acceleration provisions set forth on the Stock Option Notice, will terminate
upon the earliest of:

 

(i)         the expiration of 90 days following such cessation, if your Service
ceases on account of (1) your termination by the Company other than a discharge
for Cause, or (2) your voluntary termination other than for Total and Permanent
Disability or death;

 

(ii)        the expiration of 12 months following such cessation, if your
Service ceases on account of your Total and Permanent Disability or death;

 

(iii)       the expiration of 12 months following your death, if your death
occurs during the periods described in clauses (i) or (ii) of this Section 3(b),
as applicable; or

 

(iv)       the Expiration Date.

 

In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution.

 

(c)       Misconduct.  The Options will terminate in their entirety, regardless
of whether the Options are then exercisable, immediately upon your discharge
from Service for Cause, or upon your commission of any of the following acts
during the exercise period following your Termination of Service: (i) fraud on
or misappropriation of any funds or property of the Company, or (ii) your breach
of any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company, as determined by the Administrator, which
determination will be conclusive.

 

(d)       Change in Status.  In the event that your Service is with a business,
trade or entity that, after the Grant Date, ceases for any reason to be part or
an Affiliate of





-3-



 

the Company, your Service will be deemed to have terminated for purposes of this
Section 3 upon such cessation if your Service does not continue uninterrupted
immediately thereafter with the Company or an Affiliate of the Company.

 

4.         Nontransferability of Options.  Except to the extent permitted under
Section 9(b) of the Plan, these Options and, before exercise, the underlying
Shares are nontransferable otherwise than by will or the laws of descent and
distribution and, during your lifetime, the Options may be exercised only by you
or, during the period you are under a legal disability, by your guardian or
legal representative.  Except as provided above, the Options and, before
exercise, the underlying Shares may not be assigned, transferred, pledged,
hypothecated, subjected to any “put equivalent position,” “call equivalent
position” (as each preceding term is defined by Rule 16(a)-1 under the
Securities Exchange Act of 1934), or short position, or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

5.         Nonqualified Nature of the Options.  The Options are not intended to
qualify as incentive stock options within the meaning of Code section 422, and
this Agreement shall be so construed.  You hereby acknowledge that, upon
exercise of the Options, you will recognize compensation income in an amount
equal to the excess of the then Fair Market Value of the Shares over the
Exercise Price and must comply with the provisions of Section 7 of this
Agreement with respect to any tax withholding obligations that arise as a result
of such exercise.

 

6.         Withholding of Taxes.

 

(a)       At the time the Options are exercised, in whole or in part, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll or any other payment of any kind due to you and otherwise agree to
make adequate provision for foreign, federal, state and local taxes required by
law to be withheld, if any, which arise in connection with the Options.  The
Company may require you to make a cash payment to cover any withholding tax
obligation as a condition of exercise of the Options or issuance of share
certificates representing Shares.

 

(b)       The Administrator may, in its sole discretion, permit you to satisfy,
in whole or in part, any withholding tax obligation which may arise in
connection with the Options either by electing to have the Company withhold from
the Shares to be issued upon exercise that number of Shares, or by electing to
deliver to the Company already-owned shares, in either case having a Fair Market
Value not in excess of the amount necessary to satisfy the statutory minimum
withholding amount due.

 

7.         Adjustments.  The Administrator may make various adjustments to your
Options, including adjustments to the number and type of securities subject to
the Options and the Exercise Price, in accordance with the terms of the
Plan.  In the event of any transaction resulting in a Change in Control (as
defined in the Plan) of the Company, the outstanding Options will terminate upon
the effective time of such Change in Control unless provision is made in
connection with the transaction for the continuation or





-4-



 

assumption of such Options by, or for the substitution of the equivalent awards
of, the surviving or successor entity or a parent thereof.  In the event of such
termination, you will be permitted, immediately before the Change in Control, to
exercise or convert all portions of such Options that are then exercisable or
which become exercisable upon or prior to the effective time of the Change in
Control.

 

8.         Non-Guarantee of Employment or Service Relationship.  Nothing in the
Plan or this Agreement will alter your at-will or other employment status or
other service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan.

 

9.         No Rights as a Stockholder.  You shall not have any of the rights of
a stockholder with respect to the Shares until such Shares have been issued to
you upon the due exercise of the Options.  No adjustment will be made for
dividends or distributions or other rights for which the record date is prior to
the date such Shares are issued.

 

10.       The Company’s Rights.  The existence of the Options shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

11.       Entire Agreement.  This Agreement, together with the correlating Stock
Option Notice and the Plan, contain the entire agreement between you and the
Company with respect to the Options.  Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Options shall be
void and ineffective for all purposes.

 

12.       Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided,  however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.

 

13.       Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.  Any
conflict between the terms of this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as





-5-



 

to which this Agreement is silent, the Plan shall govern.  A copy of the Plan is
available upon request to the Administrator.

 

14.       Section 409A.  This Agreement and the Options granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code. 
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent.  Nothing in the Plan or this Agreement
shall be construed as including any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Options.  Should any provision of the Plan or this Agreement be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it may be modified and given effect, in the sole discretion of the
Administrator and without requiring your consent, in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code.  The foregoing, however,
shall not be construed as a guarantee or warranty by the Company of any
particular tax effect to you.

15.       Electronic Delivery of Documents.  By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Options, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

16.       No Future Entitlement.  By execution of the Notice, you acknowledge
and agree that:  (i) the grant of these Options is a one-time benefit which does
not create any contractual or other right to receive future grants of stock
options, or compensation in lieu of stock options, even if stock options have
been granted repeatedly in the past; (ii) all determinations with respect to any
such future grants, including, but not limited to, the times when stock options
shall be granted or shall become exercisable, the maximum number of shares
subject to each stock option, and the purchase price, will be at the sole
discretion of the Administrator; (iii) the value of these Options is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (iv) the value of these Options is not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension or
retirement benefits; (v) the vesting of these Options ceases upon termination of
employment with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (vi) if the underlying Common Stock does not
increase in value, these Options will have no value, nor does the Company
guarantee any future value; and (vii) no claim or entitlement to compensation or
damages arises if these Options do not increase in value and you irrevocably
release the Company from any such claim that does arise.





-6-



 

17.       Personal Data.  For the purpose of implementing, administering and
managing these Options, you, by execution of the Notice, consent to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to any Change in Control transaction or capital raising
transaction involving the Company.  You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social security number, tax identification number, date of
birth, nationality, job and payroll location, data for tax withholding purposes
and shares awarded, cancelled, exercised, vested and unvested) may be
transferred to third parties assisting in the implementation, administration and
management of these Options and the Plan and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data
by the recipient(s).  You understand that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country.  You understand that data
will be held only as long as is necessary to implement, administer and manage
these Options.  You understand that you may, at any time, request a list with
the names and addresses of any potential recipients of the personal data, view
data, request additional information about the storage and processing of data,
require any necessary amendments to data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Company’s
Secretary.  You understand, however, that refusing or withdrawing your consent
may affect your ability to accept a stock option.

18.       Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Administrator
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Minnesota, without
regard to its provisions concerning the applicability of laws of other
jurisdictions.  As a condition of this Agreement, you agree that you will not
bring any action arising under, as a result of, pursuant to or relating to, this
Agreement in any court other than a federal or state court in New Jersey, and
you hereby agree and submit to the personal jurisdiction of any federal or state
court in New Jersey.  You further agree that you will not deny or attempt to
defeat such personal jurisdiction or object to venue by motion or other request
for leave from any such court.

19.       Resolution of Disputes.  Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby.  You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator.  You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s





-7-



 

decision.

20.       Headings.  The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 

{Glossary begins on next page}

 





-8-



 

GLOSSARY

 

(a)       “Administrator” means the Board or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan.

 

(b)       “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Axogen, Inc.  For
this purpose, “control” means ownership of 50% or more of the total combined
voting power or value of all classes of stock or interests of the entity.

 

(c)        “Cause” has the meaning ascribed to such term or words of similar
import in your written employment or service contract with the Company as in
effect at the time at issue and, in the absence of such agreement or definition,
means your (i) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company, any affiliate, customer or vendor; (iii) personal
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation (other than minor traffic violations or similar offenses) or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with your duties or willful failure to perform your
responsibilities in the best interests of the Company; (v) illegal use or
distribution of drugs; (vi) violation of any Company rule, regulation, procedure
or policy; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by you for
the benefit of the Company, all as determined by the Administrator, which
determination will be conclusive.

 

(d)       “Change in Control” has the meaning set forth in the Plan.

 

(e)       “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)         “Company” includes Axogen, Inc.  and its Affiliates, except where
the context otherwise requires.  For purposes of determining whether a Change in
Control has occurred, Company shall mean only Axogen, Inc.

 

(g)       “Fair Market Value” of a share of Common Stock generally means either
the closing price or the average of the high and low sale price per share of
Common Stock on the relevant date, as determined in the Administrator’s
discretion, as reported by the principal market or exchange upon which the
Common Stock is listed or admitted for trade.6   Refer to the Plan for a
detailed definition of Fair Market Value, including how Fair Market Value is
determined in the event that no sale of Common Stock is reported on the relevant
date.

 

(h)       “Service” means your employment or other service relationship with the
Company and its Affiliates.  Your Service will be considered to have ceased

 

--------------------------------------------------------------------------------

6       Note to Company: Confirm how FMV is computed for tax withholding
purposes.  This definition may need to be revised.





-9-



 

with the Company and its Affiliates if, immediately after a sale, merger or
other corporate transaction, the trade, business or entity with which you are
employed or otherwise have a service relationship is not the Company or its
successor or an Affiliate of the Company or its successor.

 

(i)         “Shares” mean the shares of Common Stock underlying the Options.

 

(j)         “Stock Option Notice” means the written notice evidencing the award
of the Options that correlates with and makes up a part of this Agreement.

 

(k)        “Termination of Service” has the meaning set forth in the Plan.

 

(l)         “Total and Permanent Disability” has the meaning set forth in the
Plan.

 

(m)      “You”; “Your”.  “You” or “your” means the recipient of the award of
Options as reflected on the Stock Option Notice.  Whenever the Agreement refers
to “you” under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to your estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the word “you” shall be deemed to
include such person.

 

EXERCISE FORM

 

Administrator of 2019 Long-Term Incentive Plan

c/o Office of the Corporate Secretary

Axogen, Inc.

13631 Progress Blvd.

Suite 400

Alcachua, FL 32615

 

Gentlemen:

I hereby exercise the Options granted to me on ____________________, ____, by
Axogen, Inc. (the “Company”), subject to all the terms and provisions of the
applicable grant agreement and of the Axogen, Inc. 2019 Long-Term Incentive Plan
and notify you of my desire to purchase ____________ shares of Common Stock of
the Company at a price of $___________ per share pursuant to the exercise of
said Options.

 

Total Amount Enclosed:  $__________





-10-



 

 

 

 

 

Date:________________________

 

 

 

(Optionee)

 

 

 

 

 

Received by Axogen, Inc. on

 

___________________________, ____

 

 

 

 

 

 

 

By:

 

 

 

-11-

